Exhibit 10.34












OFFICE LEASE AGREEMENT
by and between
EXPONENT REALTY, LLC
a Delaware limited liability company
(“Landlord”)
and
Corcept Therapeutics Incorporated,
a Delaware corporation


(“Tenant”)
For approximately
20,831
rentable square feet
at 149 Commonwealth Drive, Menlo Park, California
(“Premises”)









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
1.
Parties
3
 
2.
Premises
3
 
3.
Definitions
3
 
4.
Lease Term
6
 
A.
Term
6
 
B.
Commencement Date
6
 
C.
Commencement Date Memorandum
7
 
D.
Early Entry
7
 
E.
Option To Extend
7
 
5.
Rent
8
 
A.
Monthly Rent
8
 
B.
Prorations
8
 
C.
Determination of Monthly Base Rent During Extension Term
8
 
6.
Late Payment Charges
10
 
7.
Security Deposit
11
 
8.
Holding Over
12
 
9.
Tenant Improvements
12
 
10.
Condition of Premises
12
 
11.
Use of the Premises
12
 
A.
Tenant’s Use
12
 
B.
Compliance
13
 
C.
Toxic Material
14
 
D.
Transportation Systems Management
15
 
E.
Rules and Regulations
15
 
12.
Quiet Enjoyment
15
 
13.
Alterations
15
 
14.
Surrender of the Premises
16
 
15.
Operating Expenses
16
 
A.
Payment by Tenant
16
 
B.
Operating Expenses
17
 
C.
Adjustment
19
 
D.
Failure to Pay
21
 
16.
Taxes and Assessments
21
 
A.
Payment by Tenant
21
 
B.
Annual Assessments
21
 
C.
Taxes Levied Against Tenant’s Alterations and Personal Property
22
 
D.
Failure to Pay
22
 
17.
Utilities and Services
22
 
A.
Services Provided by Landlord
22
 
B.
Services Exclusive to Tenant
22



i





--------------------------------------------------------------------------------





 
C.
Hours of Service
22
 
D.
Excess Usage by Tenant
22
 
E.
Interruptions
23
 
F.
After Hours HVAC
23
 
G.
Paging
23
 
18.
Repair and Maintenance
23
 
A.
Premises, Building and Outside Area
23
 
B.
Control and Reconfiguration
24
 
C.
Waiver
25
 
D.
Compliance with Governmental Regulations
25
 
E.
Repair Where Tenant at Fault
26
 
19.
Fixtures
26
 
20.
Liens
26
 
21.
Landlord’s Right to Enter the Premises
26
 
22.
Signs
27
 
23.
Insurance
27
 
A.
Indemnification
27
 
B.
Tenant’s Insurance
27
 
C.
Landlord’s Insurance
28
 
D.
Evidence of Insurance
28
 
E.
Co‑Insurer
28
 
F.
Insurance Requirements
28
 
G.
No Limitation of Liability
28
 
H.
Landlord’s Disclaimer
29
 
I.
Increased Coverage
29
 
24.
Waiver of Subrogation
29
 
25.
Damage or Destruction
29
 
A.
Partial Damage - Insured
29
 
B.
Partial Damage - Uninsured
30
 
C.
Total Destruction
30
 
D.
Tenant’s Election
30
 
E.
Landlord’s Obligations
30
 
F.
Damage Near End of Term
31
 
26.
Condemnation
31
 
A.
Total Taking - Termination
31
 
B.
Partial Taking
31
 
C.
No Apportionment of Award
31
 
D.
Temporary Taking
32
 
27.
Assignment and Subletting
32
 
A.
Landlord’s Consent
32
 
B.
Information to be Furnished
32
 
C.
Landlord’s Alternatives
32
 
D.
Proration
33



ii





--------------------------------------------------------------------------------





 
E.
Executed Counterpart
33
 
F.
Surrender of Lease
33
 
G.
No Mortgages
34
 
H.
Effect of Default
34
 
I.
Permitted Transfers
34
 
28.
Sale Lease‑Back
34
 
29.
Default
35
 
30.
Subordination
37
 
31.
Notices
38
 
32.
Attorneys’ Fees
38
 
33.
Estoppel Certificates
38
 
34.
Transfer of the Project by Landlord
39
 
35.
Landlord’s Right to Perform Tenant’s Covenants
39
 
36.
Tenant’s Remedy
39
 
37.
Mortgagee Protection
40
 
38.
Brokers
40
 
39.
Acceptance
40
 
40.
Recording
40
 
41.
Modifications for Lender
40
 
42.
Parking
40
 
43.
Use of Property Name Prohibited
41
 
44.
Interest
41
 
45.
Quitclaim
41
 
46.
Access Control
41
 
A.
Access Control Badges
41
 
B.
Access Control Guard Tours
41
 
C.
Emergency Contact List
42
 
D.
Miscellaneous Access Control
42
 
E.
Costs of Services
42
 
47.
Intentionally Omitted
42
 
48.
Reservations and Prohibitions
42
 
A.
Landlord Reservations
42
 
B.
Tenant Prohibitions
43
 
49.
General
43
 
A.
Captions
43
 
B.
Executed Copy
43
 
C.
Time
43
 
D.
Severability
43
 
E.
Choice of Law
43
 
F.
Interpretation
43
 
G.
No Effect of Remeasurement
43
 
H.
Binding Effect
43
 
I.
Waiver
44



iii





--------------------------------------------------------------------------------





 
J.
Entire Agreement
44
 
K.
Authority
44
 
L.
Exhibits
44
 
M.
Receptionist
44
 
N.
Counterparts
44
 
 
 
 
EXHIBIT A
PREMISES
 
EXHIBIT B
PROPERTY
 
EXHIBIT C
TENANT IMPROVEMENTS WORK LETTER
 
EXHIBIT C‑l
APPROVED PLANS AND SPECIFICATIONS
 
EXHIBIT D
COMMENCEMENT DATE MEMORANDUM
 
EXHIBIT E
RULES AND REGULATIONS
 
EXHIBIT F
BUILDING SERVICES
 











iv





--------------------------------------------------------------------------------






OFFICE LEASE AGREEMENT
INFORMATION SHEET
(“INFORMATION SHEET”)
A.
PARTIES
 
1.
Landlord:
EXPONENT REALTY, LLC, a Delaware limited liability company
 
2.
Tenant:
Corcept Therapeutics Incorporated,
a Delaware corporation
B.
EFFECTIVE DATE
April 1, 2016
C.
BASIC LEASE PROVISIONS
 
 
1.
Premises:
 
 
 
a.
Address:
149 Commonwealth Drive, Suite 1170, 2020, 2044, 2055, 2069 and rooms 1186 and
1188 Menlo Park, California 94025
 
 
b.
Floors:
1st and 2nd Floor
 
 
c.
Total Building rentable area 153,736 square feet (approx.):
153,736 square feet
 
2.
Rentable Area and Load Factor:
 
 
a.
Rentable Area (approx.)
20,831 rentable square feet
 
 
b.
Load Factor (approx.)
15%
 
3.
Term:
Thirty-Six (36) months commencing on the Commencement Date and ending on March
31, 2019 (“Expiration Date”), as such term maybe extended or sooner terminated
as provided in this Lease
 
4.
Commencement Date:
April 1, 2016
 
5.
Tenant’s Building Percentage:
Thirteen and one-half percent (13.5%)
 
6.
Base Rent:
For the original Term, the per month full service rental shown on the following
chart:
20,831 RENTABLE SQUARE FEET
Period
Base Rent per RSF per year
Monthly Amount
Periodic Amount
04/01/2016 to 12/31/2016
$38.40
$66,659.20
$599,932.80
01/01/2017 to 12/31/2017
$45.00
$78,116.25
$937,395.00
01/01/2018 to 03/31/2019
$53.52
$92,906.26
$1,393,593.90
 
 
 
 
 
7.
Security Deposit:
$14,428.00
Which is currently on deposit with landlord
 
8.
Base Year:
2016 for Operating Expenses (July 1, 2015, June 30, 2016 fiscal year for Real
Property Taxes)
 
9.
Adjustments to monthly Base Rent during any Extension Term:
3% escalation per annum above the monthly Base Rent in effect during the month
immediately preceding the applicable Adjustment Date (as defined in
Paragraph 5.C.(vi)).
 
10.
Broker(s):
None
 
11.
Address for Notices:
 



1



--------------------------------------------------------------------------------





 
 
Landlord:
Exponent Realty, LLC
149 Commonwealth Drive
Menlo Park, California 94025
Attn: Director of Corporate Facilities
 
 
 
 
 
 
Tenant:
Corcept Therapeutics, Inc.
Suite 1170
149 Commonwealth Drive
Menlo Park, CA 94025Attn: Mark Strem





2



--------------------------------------------------------------------------------





OFFICE LEASE AGREEMENT

1.Parties. THIS OFFICE LEASE AGREEMENT (“Lease”), effective as of the date
(“Effective Date”) set forth in Section B of the Office Lease Agreement
Information Sheet (“Information Sheet”), is entered into by and between Exponent
Realty, LLC, a Delaware limited liability company (“Landlord”), and the entity
set forth in section A.2. of the Information Sheet (“Tenant”).

2.    Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, a portion of the Building, as more particularly shown on EXHIBIT A
(“Premises”), and located at the address, as designated in section C.1. of the
Information Sheet, together with a right in common to the Outside Area, as
defined in Paragraph 3.L., of the Property, as defined in Paragraph 3.O.
Tenant’s right to use the Outside Area shall be a right in common with other
tenants of the Property and is subject to the reasonable rules and regulations
and changes therein from time to time promulgated by Landlord governing the use
of the Outside Area. The currently existing such rules and regulations as of the
Effective Date are set forth on EXHIBIT E.
(i)    Room 1186 and 1188
In the event Suite 1197 is leased to another tenant or is utilized by Exponent,
rooms 1186 and 1188, located on the first floor of the premises, are required by
the tenant to be a part of their lease, Landlord may recapture rooms 1186 and
1188 by the Landlord with 60 days’ written notice to the Tenant. In the event
Landlord recaptures this space, an amendment will be made to the Lease prior to
the recapture date, adjusting the monthly rent and total square footage by 235
rentable square feet.

3.    Definitions. The following initially capitalized terms shall have the
following meanings when used in this Lease:
A.    Access Control. The following services: (i) greeting and signing in of
visitors to the Building; (ii) providing directions to visitors of the Building;
(iii) providing the services described in Paragraph 46.B. of this Lease; and
(iv) providing access control badges to regulate access to the Building, the
Premises and such other amenities and services as Landlord may designate from
time to time.
B.    Alterations. Any alterations, additions or improvements made in, on or
about the Building or the Premises after the Commencement Date, including
lighting, heating, ventilating, air conditioning, mechanical, electrical,
plumbing, telecommunication cabling, partitioning, drapery and carpentry
installations.
C.    Building. That certain building on the Property, commonly known as
149 Commonwealth Drive, Menlo Park, California 94025, containing an aggregate
rentable area in the approximate amount set forth in section C.l.c. of the
Information Sheet.


3



--------------------------------------------------------------------------------





D.    CC&Rs. The declaration of covenants, conditions, restrictions and
easements contained in that certain Grant Deed dated May 12, 1965 established by
David D. Bohannon and Ophelia E. Bohannon and recorded on May 14, 1965 in Book
4953 at Page 326 et. seq., of the Official Records of San Mateo County,
California, as they may be amended from time to time. Tenant hereby acknowledges
that it has received and read a copy of the present CC&Rs.
E.    City. The City of Menlo Park, in the County, in the State of California.
F.    Commencement Date. The Commencement Date of this Lease shall be the first
day of the Lease Term determined in accordance with Paragraph 4.B.
G.    County. The County of San Mateo, in the State of California.
H.    HVAC. Heating, ventilating and air conditioning.
I.    Interest Rate. Interest Rate shall have the meaning set forth in
Paragraph 44.
J.    Landlord’s Agents. Landlord’s authorized agents, together with any
partners and any subsidiary, parent, and affiliate corporations, partnerships,
limited liability partnerships or limited liability companies of Landlord, and
any directors, officers, shareholders, members, managers, partners and employees
of Landlord or of any such agents, partners, or subsidiary, parent or affiliate
corporations, partnerships, limited liability partnerships or limited liability
companies.
K.    Monthly Rent. The rent payable pursuant to Paragraph 5.A., as adjusted
from time to time pursuant to the terms of this Lease. Such amount includes
monthly Base Rent (as defined in section C.6 of the Information Sheet) and the
Monthly Operating Expense Reimbursement, as provided in such Paragraph 5.A(ii).
L.    Outside Area. All areas and facilities within the Property, but outside
the Building, provided and designated by Landlord for the general use and
convenience of Tenant and other tenants and occupants of the Building, including
the parking areas, access and perimeter roads, sidewalks, landscaped areas,
service areas, trash disposal facilities, and similar areas and facilities, and
the exterior walls and windows of the Building, subject to the reasonable rules
and regulations and changes therein from time to time promulgated by Landlord
governing the use of the Outside Area. The current rules and regulations are set
forth on EXHIBIT E.
M.    Permitted Transferees. Such term has the meaning given to it in
Section 27(i).
N.    Project. The Property, Building (including the Premises), and Outside
Area.


4



--------------------------------------------------------------------------------





O.    Property. That certain real property, described in EXHIBIT B, upon which
is located the Building.
P.    Real Property Taxes. Any form of assessment, license, fee, rent tax, levy,
interest or penalty (unless a result of Tenant’s delinquency), or tax (other
than net income, estate, succession, inheritance, transfer or franchise taxes),
imposed by any authority having the direct or indirect power to tax, or by any
city, county, state or federal government or any improvement or other district
or division thereof, whether such tax is: (i) determined by the value or area of
the Project or any part thereof (or any improvements now or hereafter made to
the Project or any portion thereof by Landlord, Tenant or other tenants) or the
rent and other amounts payable hereunder by Tenant or by other tenants,
including any gross income or excise tax levied by any of the foregoing
authorities with respect to receipt of such rent or other amounts due under this
Lease; (ii) upon any legal or equitable interest of Landlord in the Project or
any part thereof; (iii) upon this transaction or any document to which Tenant is
a party creating or transferring any interest in the Project; (iv) levied or
assessed in lieu of, in substitution for, or in addition to, existing or
additional taxes against the Project whether or not now customary or within the
contemplation of the parties; (v) assessed for the purpose of constructing or
maintaining or reimbursing the cost of construction of any streets, utilities or
other public improvements; (vi) surcharged against the parking area; or (vii)
levied upon any personal property of Landlord, Tenant or other tenants located
on or used exclusively in connection with the operation of the Project.
Notwithstanding anything to the contrary contained in this Lease, Real Property
Taxes shall not include any of the following tax or assessment expenses: (a)
gift taxes of Landlord or any federal, state or local income, sales or transfer
tax, (b) penalties and interest, other than those attributable to Tenant’s
failure to comply timely with its obligations pursuant to this Lease,
(c) increases in Real Property Taxes (whether increases result from increased
rate, valuation, or both) attributable to additional improvements to the
Premises unless constructed for Tenant’s primary benefit or for the common
benefit of Tenant and other tenants in the Project, and (d) any Real Property
Taxes in excess of the amount which would be payable if such tax or assessment
expense were paid in installments over the longest possible term.
Q.     Rent. Monthly Rent plus any other amounts payable by Tenant under this
Lease, all other such amounts being additional rent hereunder for all purposes.
R.    Sublet. Any assignment or transfer of any estate or interest in this
Lease; any subletting or parting with or sharing of the occupation, control, or
possession of the Premises, or of any part thereof or any right or privilege
appurtenant thereto; allowing anyone to conduct business at or from the Premises
(whether as concessionaire, franchisee, licensee, permittee, subtenant or
otherwise); if Tenant is a corporation, any transfer of the effective voting
control of Tenant; if Tenant is a partnership or limited liability company, any
transfer of forty percent (40%) or more, in the aggregate, of the interests in
either capital or profits of Tenant; any other transfer by voluntary or
involuntary act or by operation of law (including by merger or consolidation);
or any attempt to do any of the foregoing.


5



--------------------------------------------------------------------------------





S.    Subrent. Any consideration of any kind received, or to be received, by
Tenant from a subtenant if such amounts are related to Tenant’s interest in this
Lease or in the Premises, including bonus money and payments (in excess of fair
market value) for Tenant’s assets including its trade fixtures, equipment and
other personal property, goodwill, general intangibles, and any capital stock or
other equity ownership of Tenant or for any services provided by Tenant.
T.    Subtenant. The person or entity with whom a Sublet agreement is proposed
to be or is made.
U.    Tenant Improvements. Those certain improvements to the Premises to be
constructed by Landlord pursuant to EXHIBIT C.
V.    Tenant’s Agents. Tenant’s agents, employees, officers, directors, members,
partners, contractors, representatives, invitees and licensees.
W.    Tenant’s Building Percentage. The percentage determined, at any point in
time, by dividing the approximate rentable square footage of the Premises by the
approximate total rentable square footage of the Building. Tenant’s Building
Percentage is currently agreed to be the percentage set forth in section C.5. of
the Information Sheet.
X.    Tenant’s Personal Property. Tenant’s trade fixtures, furniture, equipment
and other personal property in the Premises.
Y.    Term. The term of this Lease set forth in Paragraph 4.A., as it maybe
sooner terminated under the terms hereof or as it may be extended hereunder
pursuant to any options to extend granted herein or by any written amendments to
or extensions of this Lease.

4.    Lease Term.

A.    Term. The Term shall be the period set forth in section C.3. of the
Information Sheet, commencing on the Commencement Date, as defined below, and
ending 5:00 p.m. on the last day of such period, unless the Term is extended or
sooner terminated, as hereinafter provided.

B.    Commencement Date. Commencement Date shall be defined to mean the earliest
to occur of the following:
(i)    the date Tenant commences occupancy of any portion of the Premises for
the conduct of its business; or
(ii)    the Estimated Commencement Date specified in section C.4. of the
Information Sheet.


6



--------------------------------------------------------------------------------





If for any reason Landlord cannot deliver possession of the Premises to tenant
by the Estimated Commencement Date, Landlord shall not be subject to any
liability therefore, nor shall such failure affect the validity of this Lease or
the obligations of Tenant hereunder, but in such case, Tenant shall not be
obligated to pay any Monthly Rent hereunder, subject to the provisions contained
in Paragraph 4.D., until the date that Landlord delivers possession of the
Premises to Tenant, subject to adjustment for Unavoidable Delays, as defined in
EXHIBIT C (which date, as so adjusted, if applicable, shall then be deemed the
Commencement Date, but with the Expiration Date to remain unchanged). No such
delay in the Commencement Date shall alter the validity of this Lease or the
obligations of Tenant hereunder.

C.    Commencement Date Memorandum. When the actual Commencement Date is
determined, the parties shall execute a “Commencement Date Memorandum”, in the
form attached hereto as EXHIBIT D, setting forth the Commencement Date and
Expiration Date.

D.    Early Entry. Landlord shall permit Tenant to enter upon the Premises from
and after the date of full execution of this Lease for the purpose of installing
its furniture, fixtures and telephone, internet and data communications cabling
and wiring, excluding the conduct of its business, provided that Tenant
undertakes such entry in a manner that does not materially interfere with
Landlord’s construction of the Tenant Improvements. Such early entry shall be at
Tenant’s sole risk and subject to all the terms and provisions hereof, except
for the payment of Monthly Rent, which shall commence on the date set forth in
Paragraph 4.B. Landlord shall have the right to impose such additional
reasonable conditions on Tenant’s early entry as Landlord reasonably shall deem
appropriate, and shall further have the right to require that Tenant execute an
early entry agreement in form reasonably satisfactory to Tenant containing such
conditions prior to Tenant’s early entry.

E.    Option To Extend.
(i)    Conditions to Exercise of Option. Provided that Tenant is not in Default
under this Lease at the time of exercise of the option to extend or at the
commencement of the extension term, Tenant shall have the right to extend the
Term of this Lease for an additional period of three years (“Extension Term”)
commencing upon April 1, 2019.
(ii)    Notice of Exercise. If Tenant elects to extend this Lease for the
Extension Term, Tenant shall deliver written notice (“Exercise Notice”) of its
exercise to Landlord not earlier than 270 days prior to the Expiration Date of
the initial Term of this Lease and not less than 180 days prior to the
Expiration Date of the initial Term of this Lease. Tenant’s failure to deliver
the Exercise Notice in a timely manner shall be deemed a waiver of Tenant’s
right to extend the Term of this Lease.
(iii)    Terms of the Extension Term. The delivery of an Exercise Notice shall
constitute an irrevocable election by Tenant to extend the Term of the Lease
upon the terms, covenants and conditions set forth herein. The terms, covenants
and conditions applicable to the


7



--------------------------------------------------------------------------------





Extension Term shall be the same terms, covenants and conditions of this Lease
except that (i) Tenant shall not be entitled to any further option to extend
after the Extension Term; (ii) the Monthly Base Rent for the Extension Term
shall continue to be adjusted throughout the Extension Term as provided in
Paragraph 5.C.; and (iii) no provisions relating to the initial delivery of the
Premises to Tenant shall be applicable to the Extension Term.
(iv)    Extension Option Personal to Original Tenant. The option to extend
granted to Tenant pursuant to this Paragraph 4.E. shall not be assignable to any
successor or assign of Tenant except for a Permitted Transferee, and shall
terminate at the option of Landlord, if, at any time during the initial Term of
this Lease, Tenant has subleased all or any portion of the Premises to any other
party except for a Permitted Transferee.

5.    Rent.

A.    Monthly Rent. On or before the first day of each calendar month following
the Commencement Date, without prior notice or demand, deduction or offset,
Tenant shall pay Monthly Rent to Landlord, in lawful money of the United States
at the Office of the Landlord specified in section C.11. of the Information
Sheet, or to such other place or person as Landlord may designate in the manner
set forth in Paragraph 31. Monthly Rent shall consist of the sum of the
following:
(i)    Base Rent. Base Rent in the amount specified in section C.6. of the
Information Sheet; and
(ii)    Monthly Operating Expense Reimbursement. The Monthly Operating Expense
Reimbursement (“Monthly Operating Expense Reimbursement”) shall equal to
one-twelfth (1/12) of Tenant’s Building Percentage of the amount by which
Landlord’s estimate of the Operating Expenses for the relevant calendar year of
the Term exceeds the Base Year Operating Expenses, as such terms are defined in
Paragraph 15.

B.    Prorations. If the Commencement Date is not the first (1st) day of a
month, or if the termination date of the Term is not the last day of a month, a
prorated monthly installment based on a thirty (30)-day month shall be paid for
the fractional month during which this Lease commences or terminates.

C.    Determination of Monthly Base Rent During Extension Term.
(i)    Extension Term Initial Monthly Base Rent. The monthly Base Rent during
the first year of the Extension Term shall be equal to the greater of (i) Ninety
Five Percent (95%) of the “Fair Market Rental Value” of the Premises for the
first year of the Extension Term as of the first day of the Extension Term
determined as provided herein or (ii) the monthly Base Rent for the last month
of the initial Term of the Lease, as adjusted as


8



--------------------------------------------------------------------------------





provided in Paragraph 5.C. of this Lease and section C.9. of the Information
Sheet (as so determined pursuant to clause (i) or (ii) above, the “Extension
Term Initial Monthly Base Rent”).
(ii)    Fair Market Rental Value. Fair Market Rental Value as used herein shall
mean: 100% of the monthly base rent and other amounts new or renewal tenants
(who do not have any below market renewal rights) are then generally agreeing to
pay under leases then being executed or renewed for comparable, improved office
space in the Highway 101/Menlo Park submarket for office space. In determining
the fair market monthly base rental value of the Premises during the Extension
Term, consideration shall be given to all relevant factors, including such
factors as credit‑worthiness of the tenant, the duration of the term, any rental
or other concessions granted, whether a broker’s commission or finder’s fee will
be paid, responsibility for Operating Expenses, the uses of the Premises
permitted under this Lease and the quality, condition, size, density, design and
location of the Premises. Notwithstanding anything to the contrary contained in
this Lease, the base year for the Extension Term shall be the calendar year
immediately prior to the calendar year in which the Extension Term commences
(except that the base year for Real Property Taxes shall be the fiscal tax year
immediately prior to that in which the Extension Term commences).
(iii)    Landlord and Tenant to Seek to Agree. Landlord and Tenant shall have
thirty (30) days after Landlord receives the Exercise Notice in which to seek to
agree on the Extension Term Initial Monthly Base Rent. If Landlord and Tenant
agree on the Extension Term Initial Monthly Base Rent during such thirty
(30)-day period (or at any time thereafter), they immediately shall execute an
amendment to this Lease confirming the Extension Term Initial Monthly Base Rent
as so agreed as the monthly Base Rent for the first year of the Extension Term.
(iv)    Selection of Brokers to determine the Extension Term Initial Monthly
Base Rent. If Landlord and Tenant are unable to agree on the Extension Term
Initial Monthly Base Rent within such thirty (30)-day period, then within ten
(10) days after the expiration of such thirty (30)-day period, Landlord and
Tenant each, at its cost and by giving notice to the other party, shall appoint
a licensed commercial real estate broker with at least five (5) years’ full‑time
commercial brokerage experience in the geographical area of the Project (a
“Broker”) to evaluate and set the Extension Term Initial Monthly Base Rent. If
either Landlord or Tenant does not appoint a Broker within ten (10) days after
the other party has delivered notice of the name of its Broker, the single
Broker appointed shall be the sole Broker and shall set the Extension Term
Initial Monthly Base Rent. If two (2) Brokers are appointed by Landlord and
Tenant as stated in this Paragraph, they shall meet promptly and attempt to set
the Extension Term Initial Monthly Base Rent. If the two (2) Brokers are unable
to agree within thirty (30) days after the second Broker has been appointed,
they shall attempt to select a third Broker meeting the qualifications stated in
this Paragraph (with the additional qualification that such third Broker shall
have had no prior, current, or presently committed future business or personal
relationship with either Landlord or Tenant) within ten (10) days after the last
day the two (2)


9



--------------------------------------------------------------------------------





Brokers are given to set the Extension Term Initial Monthly Base Rent; provided,
however, if the two Broker’s proposed Extension Term Initial Monthly Base Rent
figures are ten percent (10%) or less apart, the two figures shall instead be
added together and such total be divided by two to determine the Extension Term
Initial Monthly Base Rent. If they are unable to agree on the third Broker,
either Landlord or Tenant, by delivering ten (10) days’ notice to the other
party, may apply to the then Presiding Judge of the Superior Court of the County
for the selection of a third Broker who meets the qualifications stated in this
Paragraph. Landlord and Tenant each shall bear one‑half (1/2) of the cost of
appointing the third Broker and of paying the third Broker’s fee.
(v)    Value Determined by Three (3) Brokers. Within thirty (30) days after the
selection of the third Broker, a majority of the Brokers shall set the Extension
Term Initial Monthly Base Rent. If a majority of the Brokers is unable to set
the Extension Term Initial Monthly Base Rent within the stipulated period of
time, the three (3) evaluations shall be added together and their total divided
by three (3); the resulting quotient shall be the Extension Term Initial Monthly
Base Rent for the Premises. If the low evaluation is more than ten percent (10%)
lower than the middle evaluation, the low evaluation shall be disregarded; if
the high evaluation is more than ten percent (10%) higher than the middle
evaluation, the high evaluation shall be disregarded. If only one (1) evaluation
is disregarded, the remaining two (2) evaluations shall be added together and
their total divided by two (2); the resulting quotient shall be the Extension
Term Initial Monthly Base Rent for the Premises. If both the low evaluation and
the high evaluation are disregarded as stated in this Paragraph, the middle
evaluation shall be the Extension Term Initial Monthly Base Rent for the
Premises.
(vi)    Extension Term Adjustment. The Extension Term Initial Monthly Base Rent
shall be subject to adjustment on the first anniversary of the commencement date
of the Extension Term and on each subsequent anniversary of that date during the
Extension Term (each an “Adjustment Date”) as provided in section C.9. of the
Information Sheet. At the time of the commencement date of the Extension Term,
Landlord and Tenant shall execute an “Extension Term Commencement Date
Memorandum” in the form attached hereto as EXHIBIT D, unless, at that time,
Landlord and Tenant decide to amend the Lease in other ways, in which event,
such information may instead be included in any amendment of this Lease.
(vii)    Notice to Landlord and Tenant. After the Extension Term Initial Monthly
Rent for the first year of the Extension Term has been set, the Brokers shall
notify Landlord and Tenant immediately, and Landlord and Tenant shall
immediately execute an amendment to this Lease confirming the Extension Term
Initial Monthly Rent as so determined as the Monthly Rent for the first year of
the Extension.

6.    Late Payment Charges. TENANT ACKNOWLEDGES THAT LATE PAYMENT BY TENANT TO
LANDLORD OF RENT AND OTHER CHARGES PROVIDED FOR UNDER THIS LEASE WILL CAUSE
LANDLORD TO INCUR COSTS NOT CONTEMPLATED BY THIS LEASE, THE EXACT AMOUNT OF SUCH
COSTS BEING


10



--------------------------------------------------------------------------------





EXTREMELY DIFFICULT OR IMPRACTICABLE TO FIX. THEREFORE, IF ANY INSTALLMENT OF
RENT OR ANY OTHER PAYMENT DUE FROM TENANT IS NOT RECEIVED BY LANDLORD WITHIN
FIVE DAYS FOLLOWING THE DATE OF LANDLORD’S DELIVERY OF WRITTEN NOTICE TO TENANT
STATING THAT SUCH AMOUNT WAS NOT RECEIVED ON OR BEFORE THE DATE DUE, TENANT
SHALL PAY TO LANDLORD AN ADDITIONAL AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE
AMOUNT OVERDUE AS A LATE CHARGE. THE PARTIES AGREE THAT THIS LATE CHARGE
REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE COSTS THAT LANDLORD WILL INCUR
BY REASON OF THE LATE PAYMENT BY TENANT. SUCH LATE CHARGE SHALL BE IN ADDITION
TO, AND NOT IN LIEU OF, ANY INTEREST THAT MAY ACCRUE ON ANY SUCH OVERDUE AMOUNT
PURSUANT TO THE PROVISIONS OF PARAGRAPH 44.
Initials:
/s/ RLS        /s/ CR    
Landlord    Tenant

7.    Security Deposit By execution hereof, Landlord acknowledges receipt of the
amount set forth in section C.7. of the Information Sheet from Tenant, as
security for the faithful performance by Tenant of all of the terms and
conditions of this Lease to be kept and performed by Tenant during the term
hereof (“Security Deposit”). The Security Deposit shall secure Tenant’s
obligations hereunder to pay rent (past, present and future) and all other
amounts due to Landlord hereunder, to maintain the Premises and repair damages
thereto as provided in this Lease, to surrender the Premises to Landlord in
clean condition and good repair upon termination of this Lease and timely to
discharge Tenant’s other obligations hereunder. Landlord may use and commingle
the Security Deposit with other funds of Landlord. If Tenant commits a Default
hereunder, then Landlord may, but without any obligation so to do, apply all or
any portion of the Security Deposit necessary to cure such Default and to
reimburse Landlord for any amounts incurred by Landlord as a result of such
Default. If Landlord does so apply any portion of the Security Deposit, Tenant,
within five (5) days after receipt of written demand by Landlord, shall pay to
Landlord a sufficient amount in immediately available funds to restore the
Security Deposit to its full original amount. On the expiration or earlier
termination of this Lease, if Tenant has then fully performed all its
obligations hereunder, Landlord shall return the Security Deposit to Tenant not
more than thirty (30) days after Tenant has surrendered the Premises to Landlord
in the condition required by this Lease. If Landlord, prior to the expiration of
the term of this Lease, sells or otherwise transfers Landlord’s rights or
interest under this Lease, Landlord may deliver the Security Deposit to the
transferee, whereupon, Landlord shall have no further liability to Tenant
concerning the Security Deposit. Tenant hereby waives the provisions of
California Civil Code Section 1950.7 that would otherwise limit the use of
security deposits under leases.


11



--------------------------------------------------------------------------------






8.    Holding Over. If Tenant remains in possession of all or any part of the
Premises after the expiration of the Term, without the consent of Landlord, such
tenancy shall be from month‑to‑month only and not a renewal hereof or any
extension for any further term, and, in such case, Monthly Rent shall be
increased to an amount equal to one hundred fifty percent (150%) of the Monthly
Rent paid during the last month of the Term, and all other amounts due hereunder
shall be payable in the amount and at the time applicable at the time of
expiration and at the time specified in this Lease, and such month‑to‑month
tenancy shall be subject to every other term, covenant and agreement of this
Lease, excluding any option to extend the Term. In addition, Tenant shall
defend, indemnify and hold Landlord, and Landlord’s Agents free and harmless
from and against any claim, loss, liability, expense or damage, including
reasonable attorneys’ fees and costs, court costs and fees and costs of experts,
arising out of Tenant’s failure to surrender the Premises at the expiration of
the Term, including any such damages resulting from Landlord’s inability to
honor its commitments to any other tenant for the Premises.

9.    Tenant Improvements. Landlord and Tenant agree to the terms and procedures
for the planning, construction and funding of the construction of the Tenant
Improvements as set forth in EXHIBIT C.

10.    Condition of Premises. By taking possession of the Premises, Tenant shall
be deemed to have accepted the Premises in “As Is” condition in good, clean and
completed condition and repair, subject to all applicable federal, state and
local laws, regulations, ordinances and court holdings (including the Americans
with Disabilities Act and all regulations promulgated thereunder from time to
time, and any state or local building, energy efficiency, fire or safety codes,
ordinances or regulations) (collectively, and as the same may be adopted,
replaced, restated or amended from time to time, “Applicable Law”). Tenant
acknowledges that, except as expressly set forth in this Lease, neither Landlord
nor Landlord’s Agents have made any representations or warranties as to the
suitability or fitness of the Premises or any other part of the Project
(including the intrabuilding network cabling) for the conduct of Tenant’s
business or for any other purpose, nor has Landlord or Landlord’s Agents agreed
to undertake any Alterations or construct any Tenant Improvements to the Premise
except as expressly provided in EXHIBIT C of this Lease. The Building, including
the Premises, has not undergone inspection by a certified access specialist
pursuant to California Civil Code Sections 55.51‑55.545, et seq. (known as the
Construction‑Related Accessibility Standards Compliance Act), or any related
Applicable Law.

11.    Use of the Premises.

A.    Tenant’s Use. Tenant shall use the Premises solely for general office
purposes and shall not use the Premises for any other purpose without obtaining
the prior written consent of Landlord, which Landlord may withhold in its sole
and absolute discretion. Tenant agrees that the Property is subject, and this
Lease is subordinate, to the CC&Rs. Tenant acknowledges that it has read the
CC&Rs and knows the contents thereof. Throughout the Term,


12



--------------------------------------------------------------------------------





Tenant shall faithfully and timely perform and comply with the CC&Rs and any
modification or amendments thereof. Tenant shall comply with all duly adopted
rules, regulations and restrictions as may be adopted from time to time by any
committee or association established pursuant to the CC&Rs (“Association”). Any
periodic or special dues or Outside Area assessments of the Association shall be
included within the definition of Operating Expenses pursuant to Paragraph
15.B., and Tenant shall pay Tenant’s Building Percentage of such amounts over
the Base Year amounts as further set forth in Paragraph 15. Tenant shall defend,
indemnify and hold Landlord, and Landlord’s Agents free and harmless from and
against any claim, loss, liability, expense or damage, including reasonable
attorneys’ fees and costs, court costs and fees and costs of experts, arising
out of the actual or asserted failure of Tenant to perform or comply with the
CC&Rs. Tenant shall not permit or make any use of the Premises that will
increase the existing rate of insurance upon the Project, or cause the
cancellation of any insurance policy covering the Project, or any part thereof.
If the existing rate of insurance shall be increased or any insurance policy
covering the Project is canceled as a result of Tenant’s or Tenant’s Agent’s
acts or omissions, then Landlord, in addition to such remedies as Landlord may
have under this Lease or pursuant to law or equity, shall be entitled to
reimbursement from Tenant within ten (10) days after the date of Landlord’s
delivery of written demand therefor for the entire amount of said increase or
any additional amount that must be paid for such additional cost, to maintain
the same level of insurance coverage or to procure replacement coverage.

B.    Compliance. Tenant shall not use the Project, or permit Tenant’s Agents to
do anything in or about the Project, in conflict with any Applicable Law, or the
requirements of the Board of Fire Underwriters or other similar body now or
hereafter constituted relating to or affecting the condition, use or occupancy
of the Project. If any Applicable Law requires any capital improvement to the
Premises or the Building solely as the result of Tenant’s particular use of the
Premises, then Tenant shall be responsible for the same (or at the election of
Landlord, for reimbursing Landlord for Landlord’s cost of performing the same);
provided, however, that if such capital improvement is so required for any
reason other than Tenant’s particular use of the Premises, then Landlord shall
be responsible for the same, at Landlord’s sole cost and expense, subject to
Landlord’s right to include such amounts as Operating Expenses on an amortized
basis as provided in Paragraph 15.B. Tenant shall not abandon the Premises;
provided, however, that if Tenant vacates the Premises while performing all of
Tenant’s other obligations under this Lease, such vacation shall not be deemed
an abandonment and a Default hereunder. Tenant shall not commit any public or
private nuisance or any other act or practice that might or would disturb the
quiet enjoyment of any other tenant of Landlord or any occupant of nearby
properties. Tenant shall place no loads upon the floors, walls or ceilings in
excess of the maximum designed load determined by Landlord or which endanger the
structure; nor place any harmful liquids in the drainage systems; nor dump or
store waste materials or refuse or allow such to remain outside the Building
proper, except in the enclosed trash areas provided. Tenant shall not store or
permit to be stored or otherwise placed any material of any nature whatsoever
outside the Building. If as a result of any use or change in use of the Premises
by Tenant or any Alteration (including the Tenant Improvements) made to the
Premises by or on behalf of Tenant, any Alterations are


13



--------------------------------------------------------------------------------





required to the Premises, the Building or the Project (including the Americans
with Disabilities Act, and any state or local building, fire or safety codes,
ordinances or regulations), Tenant shall be responsible for the same (or at the
election of Landlord, for reimbursing Landlord for the cost of performing the
same).

C.    Toxic Material. Tenant, at its sole cost, shall comply with and cause
Tenant’s Agents to comply with Applicable Law (including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as the same may
have been or may be amended from time to time, and similar state statutes, and
any regulations promulgated under either) relating to the storage, use and
disposal of any hazardous material, hazardous waste, hazardous substance,
hazardous constituent, toxic or radioactive matter, including those materials
identified in Section 66260.10 of the California Administrative Code, Division
4.5, Chapter 10, Article 2 (“Title 22”) as they may be amended from time to time
(collectively, “Toxic Materials”). If Tenant or Tenant’s Agents desire to store,
use or dispose of any Toxic Materials in, on or about the Project (other than
the storage and use of reasonable quantities of customary office supplies),
Tenant shall first request and obtain Landlord’s approval to such proposed
storage, use or disposal in writing, which request must be made at least ten
(10) days prior to the storage, use or disposal thereof in, on or about the
Premises. Whether or not Landlord is aware or approves of the storage, use or
disposal of any Toxic Material by Tenant or Tenant’s Agents, Tenant shall be
solely responsible for and shall defend, indemnify and hold Landlord and
Landlord’s Agents harmless from and against all claims, costs and liabilities,
including reasonable attorneys’ fees and costs, court costs and fees and costs
of experts, arising out of or in connection with the storage, use, generation,
transportation, disposal or release of Toxic Materials by Tenant or Tenant’s
Agents, including any such claims, costs, damages and liabilities (including
reasonable attorneys’ fees and costs, court costs and fees and costs of experts)
arising out of or in connection with any investigation, testing, remediation,
removal, clean‑up, monitoring and/or restoration services, work, materials and
equipment necessary to return the Premises and any other property of whatever
nature to their condition existing prior to the storage, use, generation,
transportation, disposal or release of Toxic Materials by Tenant or Tenant’s
Agents in, on or about the Premises or the Project, and otherwise satisfactorily
to investigate and remediate the contamination arising therefrom to the
reasonable satisfaction of Landlord and all governmental authorities. If at any
time during or after the term of this Lease, as it may be extended, Tenant
becomes aware of any injury, investigation, administrative proceeding, or
judicial proceeding regarding the storage, use or disposition of any Toxic
Materials by Tenant or Tenant’s Agents on or about the Premises or the Project,
Tenant shall within five (5) days after first learning of such injury,
investigation or proceeding give Landlord written notice advising Landlord of
same. Tenant acknowledges receipt of a copy of that certain June 1998 Focused
Environmental Site Assessment, 149 Commonwealth Drive, Menlo Park, California,
dated as of August 16, 1998, prepared by The Gauntlett Group, LLC, together with
all attachments thereto (“Site Assessment”), that Landlord previously made
available to Tenant, and which Tenant agrees to maintain in confidence. In
addition, Landlord utilizes Toxic Materials in


14



--------------------------------------------------------------------------------





the operation of its business. Landlord represents and warrants to Tenant that
Landlord uses all such Toxic Materials in compliance with all Applicable Law.

D.    Transportation Systems Management. Tenant shall comply with the
requirements of the City or County mandated parking or transportation systems
management ordinances.

E.    Rules and Regulations. The Rules and Regulations for the Project in effect
as of the Effective Date are attached hereto as EXHIBIT E. Landlord reserves the
right to adopt or amend the Rules and Regulations from time to time in its
reasonable discretion. Tenant agrees that Tenant and Tenant’s Agents shall
observe and perform the Rules and Regulations as they may be amended or adopted.
A breach of the Rules and Regulations by Tenant or any of Tenant’s Agents shall
constitute a Default under this Lease as if the Rules or Regulations were
contained in this Lease as covenants of Tenant. Tenant acknowledges that
Landlord has no obligation to enforce, and shall have no liability for
non‑enforcement of, the Rules and Regulations. Notwithstanding the foregoing, in
the event of any inconsistency between the Rules and Regulations and the
provisions of this Lease, the provisions of this Lease shall control, and
Landlord shall not enforce the Rules and Regulations in a discriminatory manner.

12.    Quiet Enjoyment. Landlord covenants that Tenant, upon performing the
terms, covenants and conditions of this Lease, shall have quiet and peaceful
possession of the Premises as against any person claiming the same by, through
or under Landlord.

13.    Alterations. Landlord hereby consents to the design and construction of
the Tenant Improvements, on the terms and subject to the conditions of EXHIBIT
C. Tenant shall not make or permit any Alterations in, on or about the Premises
without the prior written consent of Landlord, and according to plans and
specifications approved in writing by Landlord, which consent and approval shall
not be unreasonably withheld, conditioned or delayed. Landlord, at its sole
option, may, however, require as a condition to the granting of any such
consent, that Tenant provide to Landlord, at Tenant’s sole cost and expense, a
lien and completion bond in an amount equal to one and one‑half (1½) times any
and all estimated costs of any intended Alterations to the Premises, to insure
Landlord against any liability for mechanics’ and materialmens’ liens and to
insure completion of the work. Tenant shall, at its sole cost and expense,
obtain all necessary permits and governmental inspections and approvals required
in connection with any Alterations. All Alterations shall be installed at
Tenant’s sole expense, in compliance with all Applicable Law, the Rules and
Regulations and the CC&Rs, by a licensed contractor reasonably acceptable to
Landlord, shall be done in a good and workmanlike manner conforming in quality
and design with the Premises existing as of the Commencement Date, and shall not
diminish the value of the Project. In the event that any Alteration made by
Tenant necessitates the making of other alterations to the interior or exterior
of the Building, the Outside Area, any path‑of‑travel or elsewhere within the
Project for purposes of complying with Applicable Law, Tenant shall undertake
such additional alterations at its sole cost and expense or shall, at Landlord’s
option,


15



--------------------------------------------------------------------------------





reimburse Landlord for the cost and expenses incurred with respect to such
additional alterations required for purposes of complying with Applicable Law as
a result of Tenant’s Alterations. All Alterations made by Tenant shall be and
become the property of Landlord upon termination of the Term and shall not be
deemed Tenant’s Personal Property; provided, however, that Landlord may, at its
option, at the time that Landlord grants consent therefor, require that Tenant,
at Tenant’s expense, prior to the expiration of the Term of this Lease, remove
any or all Alterations installed by Tenant and return the Premises to their
condition as of the Commencement Date of this Lease, normal wear and tear
excepted and subject to the provisions of Paragraph 25. Notwithstanding any
other provisions of this Lease, Tenant shall be solely responsible for the
maintenance and repair of any and all Alterations made to the Premises. Tenant
shall give Landlord written notice of Tenant’s intention to perform any work on
the Premises at least twenty (20) days prior to the commencement of such work to
enable Landlord to post and record an appropriate Notice of Nonresponsibility or
other notice deemed proper before the commencement of any such work.

14.    Surrender of the Premises. Upon the expiration or earlier termination of
the Term, Tenant shall surrender the Premises to Landlord in its condition
existing as of the Commencement Date, Tenant Improvements, Alterations that
Landlord did not require to have removed as a condition of installation, normal
wear and tear excepted and subject to the provisions of Paragraph 25, with all
interior areas cleaned. Any damage or deterioration of the Premises shall not be
deemed ordinary wear and tear if Tenant was responsible to maintain the same
under the provisions of Paragraph 18 and if the same could have been prevented
by good maintenance practices by Tenant. Except as otherwise stated in this
Lease, Tenant shall leave the air lines, power panels, electrical distribution
systems, lighting fixtures, air conditioning, window coverings, wall coverings,
carpets, wall paneling, ceilings, and plumbing on the Premises and in good
operating condition. Tenant shall prior to the expiration or termination of the
Term remove from the Premises, at Tenant’s sole cost, all of Tenant’s
Alterations required to be removed pursuant to Paragraph 13, and all Tenant’s
Personal Property, including all voice, data, and wiring installed by Tenant if
requested by Landlord, and repair any damage and perform any restoration work
caused or necessitated by any such removal. If Tenant fails to remove such
Alterations and Tenant’s Personal Property, and such failure continues after the
termination of this Lease, Landlord may retain such property and all rights of
Tenant with respect to it shall cease, or Landlord may place all or any portion
of such property in public storage for Tenant’s account. Tenant shall be liable
to Landlord for costs of removal of any such Alterations and Tenant’s Personal
Property and storage and transportation costs of same, and the cost of repairing
and restoring the Premises, together with interest at the Interest Rate from the
date of expenditure by Landlord until paid.

15.    Operating Expenses.

A.    Payment by Tenant. During the Term of this Lease, Tenant shall pay to
Landlord, as Rent on a monthly basis as set forth in Paragraph 5., one‑twelfth
(1/12) of Tenant’s


16



--------------------------------------------------------------------------------





Building Percentage of the amount by which Landlord’s estimate of the Operating
Expenses for each calendar year during the Term (after the Base Year) are
estimated by Landlord to exceed the Operating Expenses incurred by Landlord for
the Base Year, as such Base Year is specified in section C.8. of the Information
Sheet (“Base Year Operating Expenses”),

B.    Operating Expenses. The term “Operating Expenses” shall mean all expenses,
costs and disbursements (but not capital improvements except as otherwise
expressly provided below, or specific costs especially billed to and paid by
specific tenants) of every kind and nature which Landlord shall pay or become
obligated to pay because of or in connection with the ownership, replacement,
maintenance, repair or operation of the Project and such additional building or
Outside Area facilities in subsequent years as maybe determined by Landlord to
be necessary or appropriate. Operating Expenses shall include, but not be
limited to, the following, all of which shall be included in the Base Year:
(i)    Wages and salaries of all employees engaged in the operation, maintenance
and Access Control of the Project, including taxes, insurance and benefits
relating thereto; and the rental cost and overhead of any office and storage
space used to provide such services;
(ii)    All supplies and materials used in operation, repair and maintenance of
the Project;
(iii)    Cost of all utilities, including surcharges, for the Project, including
the cost of water, sewer, gas, power, heating, lighting, air conditioning and
ventilating for the Project;
(iv)    Cost of all maintenance and service agreements for the Project and the
equipment thereon, including Access Control and energy management services,
window cleaning, floor waxing, elevator maintenance, janitorial service,
engineers, gardeners, and trash removal services;
(v)    Cost of all insurance which Landlord or Landlord’s lender deems necessary
or appropriate for the Project such as the cost of “All-Risk” property insurance
including, at Landlord’s option, earthquake and flood coverage, insurance
against loss of rents on an “All‑Risk” basis, and a lender’s loss payable
endorsement in favor of any lenders with respect to the Project, and naming
Landlord and such lenders as insureds; and casualty and liability insurance
applicable to the Building, Property and Outside Area and Landlord’s personal
property used in connection therewith, naming Landlord, Landlord’s lender and
Landlord’s Agents as named or additional insureds or as loss‑payees, as
applicable;
(vi)    Cost of repairs and general maintenance (excluding repairs and general
maintenance to the extent then paid by proceeds of insurance or other third
parties);


17



--------------------------------------------------------------------------------





(vii)    A management fee equal to three percent (3%) of annual Actual Operating
Expenses;
(viii)    The costs of any additional services not provided to the Project at
the Commencement Date but thereafter provided by Landlord in its management of
the Building, Property or Outside Area;
(ix)    The cost of only those capital improvements (including interest) made to
the Project after the Effective Date that are (i) intended to reduce other
Operating Expenses (as to which the amortized cost to be included in Operating
Expenses in any year shall be limited to the actual reduction in Operating
Expenses during such year as a result thereof) or (ii) are required to be made
in order to conform to any changes subsequent to the Commencement Date in any
Applicable Law, including orders of any governmental agencies having
jurisdiction over the Building or which enhance in any material respect the
general appearance or use of the Project or any portion thereof, with the cost
of such capital improvements described in clauses (i) and (ii) above being
amortized with interest at an annual rate of eight percent (8%) simple over the
period Landlord reasonably determines to be the useful life of the capital
improvement, consistent with applicable governmental requirements and generally
accepted accounting principles consistently applied;
(x)    Real Property Taxes, as that term is defined in Paragraph 16;
(xi)    The cost of providing the Access Control services specified in Paragraph
46.B; and
(xii)    Assessments, dues and other amounts payable pursuant to the CC&Rs,
including any and all assessments and dues of the Association.
The cost of additional or extraordinary services provided to Tenant and not paid
or payable by Tenant in their entirety pursuant to other provisions of this
Lease shall be payable by Tenant on a monthly basis.
Operating Expenses shall not include:
(a)    the cost of any additional or extraordinary services provided to other
tenants of the Building;
(b)    costs paid for directly by Tenant;
(c)    principal and interest payments on loans secured by deeds of trust
recorded against the Project;
(d)    real estate sales or leasing brokerage commissions;


18



--------------------------------------------------------------------------------





(e)    executive salaries of off‑site personnel employed by Landlord except for
the charge (or pro rata share) of the manager of the Project (which manager’s
salary is not included within the Management Fee);
(f)    attorneys’ fees and costs, court costs and fees and costs of experts
incurred in connection with negotiations or disputes with Tenant, other
occupants, or prospective tenant or occupants;
(g)    renovating or otherwise improving, decorating, painting or redecorating
spaces to be used exclusively by, or paid for exclusively by, other tenants or
other occupants of the Project;
(h)    costs incurred due to violations by Landlord or any tenant of the terms
and conditions of any lease;
(i)    advertising and promotional expenditures;
(j)    any fines or penalties incurred due to violations by Landlord of any
Applicable Law or governmental rule or authority;
(k)    the cost of any items for which the Landlord is actually reimbursed by
condemnation proceeds, insurance carried or by warranty or for which Landlord is
otherwise actually compensated;
(l)    costs for sculpture, painting or other objects of art;
(m)    charitable contributions;
(n)    any costs relating to Toxic Materials, asbestos and the like not
resulting from actions of Tenant; or
(o)    costs incurred by Landlord due to the negligence or misconduct of
Landlord or its agents, contractors, licensees and employees or the violation by
Landlord or any tenants or other occupants of the terms and conditions of any
lease of space or other agreements including this Lease.
The Landlord shall not recover under this Section 15 or elsewhere in this Lease
any item of cost more than once.

C.    Adjustment.
(i)    Projected Increases. Prior to or at any time after the commencement of
each calendar year during the Term following the Base Year, Landlord may provide
Tenant with notice of Landlord’s reasonable estimate of the amount by which the
then


19



--------------------------------------------------------------------------------





current year’s Operating Expenses are projected, if at all, to exceed the Base
Year Operating Expenses (the “Projected Increase in Operating Expenses”). Tenant
shall thereafter during such year pay adjusted Monthly Rent which shall include
as the Monthly Operating Expense Reimbursement an amount equal to one‑twelfth
(1/12) of Tenant’s Building Percentage multiplied by any Projected Increase in
Operating Expenses.
(ii)    Accounting. Within ninety (90) days (or as soon thereafter as possible)
after the close of each calendar year after the Base Year, Landlord shall
provide Tenant a statement of (a) such year’s actual Operating Expenses, (b) the
Base Year Operating Expenses, (c) the amount, if any, by which the actual
Operating Expenses exceed the Base Year Operating Expenses (the “Actual Increase
in Operating Expenses”), (d) the amount equating to Tenant’s Building Percentage
of any Actual Increase in Operating Expenses and (e) the sum of any amounts
theretofore paid by Tenant as Monthly Operating Expense Reimbursements pursuant
to Paragraph 5.A. with respect to such year. If the amount set forth in clause
(d) above exceeds the amount set forth in clause (e) above, Tenant shall pay the
amount of such excess to Landlord within Fifteen (15) days after receipt of such
statement, which obligation shall survive the expiration or earlier termination
of its Term of the Lease. If the amount set forth in clause (e) above exceeds
the amount set forth in clause (d) above, Landlord shall credit the amount of
such excess against the next accruing payment(s) of Monthly Operating Expense
Reimbursements or reimburse Tenant for same if this Lease has terminated prior
to the date such determination is made. If Tenant disputes the amount of the
Actual Increase in Operating Expenses stated in said statement, Tenant may
designate, within sixty (60) days after receipt of such statement, an
independent certified public accountant to inspect Landlord’s records, at
Tenant’s sole cost. Tenant is not entitled to request that inspection, however,
if Tenant is then in Default under this Lease. The accountant shall be a member
of a nationally recognized accounting firm and shall not charge a fee based on
the amount of the Actual Increase in Operating Expenses that the accountant is
able to save Tenant by the inspection. Such accountant and Tenant shall, at
Landlord’s option, prior to the occurrence of any such inspection, execute a
confidentiality agreement in form reasonably acceptable to the parties thereto
in which such accountant and Tenant agree to maintain Landlord’s books and
records and the results of such inspection in confidence. Tenant shall give
reasonable notice to Landlord of the request for inspection, and the inspection
shall be conducted in Landlord’s offices at a reasonable time or times. If,
after that inspection, Tenant still disputes the Actual Increase in Operating
Expenses, a certification of the proper amount shall be made, at Tenant’s
expense, by Landlord’s independent certified public accountant. That
certification shall be final and conclusive. If any such certification
demonstrates that Landlord’s statement overstated the amount of the Actual
Increase in Operating Expenses, Landlord shall credit or reimburse the amount of
Tenant’s Building Percentage thereof against the next accruing payment(s) of
Monthly Operating Expense Reimbursements or reimburse Tenant for same if this
Lease has terminated prior to the date such determination is made. Such
reimbursement is Tenant’s sole remedy for any error in such statement from
Landlord.


20



--------------------------------------------------------------------------------





(iii)    Proration. Tenant’s liability to pay Tenant’s Building Percentage of
Operating Expenses in excess of Base Year Operating Expenses shall be prorated
on the basis of a 365‑day year to account for any fractional portion of a year
included at the commencement or expiration of the term of this Lease.
(iv)    Not Fully Occupied. Notwithstanding any other provision to the contrary,
it is agreed that if the Building, in total, is less than ninety‑five percent
(95%) occupied during all or any portion of any calendar year (including the
Base Year), an adjustment shall be made in calculating the Operating Expenses
for the Project for such year so that Tenant’s Percentage of Operating Expenses
in excess of the Base Year Operating Expenses shall be equivalent to the
Operating Expenses calculated as though the Building, in total, had been
ninety‑five percent (95%) occupied during the entirety of such year,
(v)    Survival. Landlord and Tenant’s obligation to pay for or credit any
increase or decrease in payments pursuant to this Paragraph shall survive the
expiration or termination of the Term of this Lease.

D.    Failure to Pay. Failure of Tenant to pay any of the charges required to be
paid under this Paragraph 15. shall constitute a Default, and Landlord’s
remedies shall be as specified in Paragraph 29.B.

16.    Taxes and Assessments.

A.    Payment by Tenant. Except as provided for in Paragraph 16.C., Real
Property Taxes for the Project shall be included within Operating Expenses
pursuant to Paragraph 15.B.

B.    Annual Assessments. With respect to any taxes or assessments that may be
levied against or upon the Project, or which under Applicable Law then in force
may be evidenced by improvement or other bonds or may be paid in annual
installments, only the amount of such annual installment (with appropriate
proration for any partial year) and interest due thereon shall be included
within the computation of the annual taxes and assessments levied against the
Project.


21



--------------------------------------------------------------------------------






C.    Taxes Levied Against Tenant’s Alterations and Personal Property. In
addition to Tenant’s obligation to pay its Building Percentage of Operating
Expenses over Base Year Operating Expenses as provided in Paragraphs 15 and 16.
A., (i) Tenant shall be responsible for and shall pay to the taxing authority
prior to delinquency, to the extent Tenant is billed directly, all Real Property
Taxes assessed with respect to or against Tenant, or any Alterations,
improvements, fixtures, equipment, facilities, furniture or other Personal
Property owned by Tenant or placed, installed or located within, upon or about
the Premises by Tenant or at Tenant’s direction (collectively “Personal Property
Taxes”), and (ii) to the extent any Personal Property Taxes are billed to
Landlord and Landlord elects not to include such Personal Property Taxes in
Operating Expenses, Tenant shall be responsible for and shall pay to Landlord
within ten (10) days after notice from Landlord, the amount of such Personal
Property Taxes so billed to Landlord. Tenant shall provide Landlord with
evidence of Tenant’s payment of the same upon Landlord’s request.

D.    Failure to Pay. Failure of Tenant to pay any of the charges required to be
paid under this Paragraph 16 shall constitute a Default, and Landlord’s remedies
shall be as specified in Paragraph 29.B.

17.    Utilities and Services.

A.    Services Provided by Landlord. Landlord shall provide heating,
ventilation, air conditioning, Access Control, janitorial service, reasonable
amounts of electricity for normal lighting and office machines, water for
reasonable and normal drinking and lavatory use, and replacement light bulbs
and/or fluorescent tubes and ballasts for standard overhead fixtures. All such
costs shall be included in Operating Expenses, pursuant to Paragraph 15.B.

B.    Services Exclusive to Tenant. Tenant shall pay for all telephone and other
utilities and services specially or exclusively supplied and/or metered
exclusively to the Tenant, together with any taxes thereon. Any such services
that are not separately metered to the Premises shall be included in Operating
Expenses, pursuant to Paragraph 15.B.

C.    Hours of Service. Said services shall be provided during generally
accepted business days and hours or such other days or hours as may hereafter be
set forth. Utilities shall be provided on a twenty‑four hour basis, subject to
the provision of this Paragraph 17.

D.    Excess Usage by Tenant. Tenant shall not have connection to the utilities
except by or through existing outlets and shall not install or use machinery or
equipment in or about the Premises that uses excess water, lighting or power, or
suffer or permit any act that causes extra burden upon the utilities or
services, including Access Control services, over standard office usage for the
Project. Landlord shall require Tenant to reimburse Landlord for any excess
expenses or costs that may arise out of a breach of this subparagraph by Tenant.


22



--------------------------------------------------------------------------------





Landlord may, in its sole and absolute discretion, install at Tenant’s expense
supplemental equipment and/or separate metering applicable to Tenant’s excess
usage or loading.

E.    Interruptions. There shall be no abatement of Rent and Landlord shall not
be liable in any respect whatsoever for the inadequacy, stoppage, interruption
or discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Landlord’s reasonable control
or in cooperation with governmental request or directions. Notwithstanding
anything to the contrary contained in this Lease, if any service provided by
Landlord pursuant to this Article 17 is interrupted as a result of the
negligence or willful misconduct of Landlord, its agents, employees or
contractors, for more than five (5) consecutive business days, Tenant’s
obligation to pay Rent shall abate from the sixth business day following the
interruption until the date that any such service has been restored.

F.    After Hours HVAC. Subject to the provisions of Paragraph 17.E., Landlord
shall endeavor to provide HVAC service to the Premises between the hours of
6:30 a.m. (Pacific Time) and 6:00 p.m. (Pacific Time), Monday through Friday. In
the event that, in Landlord’s reasonable discretion, Tenant uses material
after‑hours HVAC, Landlord shall have the right to charge Tenant for such use on
an equitable basis. In order to utilize after‑hours HVAC, Tenant will activate
the Landlord‑designated bypass switch for the HVAC system that serves the
Premises (using Tenant’s access control card or pushing the bypass button).
Tenant acknowledges that the applicable system may provide HVAC service to
portions of the Building other than the Premises, and Tenant agrees to pay the
full cost of such after‑hours HVAC service, even to the extent it serves areas
outside of the Premises. In the event additional HVAC is required for an
individual area within the Premises, a separate HVAC system with check meter
will be installed to record usage, at the sole expense of Tenant. Tenant will
reimburse Landlord at the rate charged by the utility company for this usage.

G.    Paging. The paging system is divided into sub‑zones whereby Tenant will
have the ability to page personnel within the confines of the Premises. In the
event of an emergency or building evacuation, Landlord will have the capability
to make paging announcements in the Premises. Tenant shall not adjust, alter, or
remove any Landlord paging system equipment at any time.

18.    Repair and Maintenance.

A.    Premises, Building and Outside Area.
(i)    Maintenance and Repair; Landlord’s Obligations. Landlord shall keep the
Project, including the Premises, interior and exterior walls, roof, and common
areas and the equipment, whether used exclusively for Tenant or in common with
Landlord or other tenants, in good condition and repair; provided, however,
Landlord shall not be obligated to paint, repair or replace wall coverings, or
to repair or replace any Tenant Improvements, Alterations, or any improvements
that are not ordinarily a part of the Building or are above then


23



--------------------------------------------------------------------------------





Building standards. Except as provided in Paragraph 25, there shall be no
abatement of Rent or liability of Tenant on account of any injury or
interference with Tenant’s business with respect to any improvements,
alterations or repairs made by Landlord to the Project or any part thereof.
Landlord shall be responsible for maintaining and repairing (a) the structural
parts of the Building, which structural parts include the foundation, roof and
subflooring of the Premises, the basic plumbing, heating, ventilating, air
conditioning and electrical systems installed or furnished by Landlord, and (b)
the Outside Area, except for any damage to Premises, Building or Outside Area
caused by the negligence or willful acts or omissions of Tenant or of Tenant’s
Agents, or by reason of the failure of Tenant to perform or comply with any
terms, conditions or covenants in this Lease, or caused by Alterations made by
Tenant or by Tenant’s Agents, which shall be Tenant’s responsibility. Except as
otherwise provided in Paragraph 15.B., all costs of repair and maintenance of
the Project shall be included in the Operating Expenses.
(ii)    Janitorial Services. Landlord shall cause janitorial service to be
provided to the Premises five (5) days a week, Sunday through Thursday, and the
cost thereof shall be included in Operating Expenses under the provisions of
Paragraph 15.B. Coverage will not be provided on holidays observed by Landlord.
(iii)    Tenant’s Obligations. Notwithstanding Landlord’s obligation to keep the
Premises in good condition and repair, Tenant shall be responsible for payment
of the cost thereof to Landlord as additional rent for that portion of the cost
of any maintenance and repair of the Premises, or any equipment (wherever
located) that serves only Tenant or the Premises, to the extent such cost is
attributable to causes beyond normal wear and tear. Tenant shall be responsible
for the cost of painting, repairing or replacing wall coverings, and to repair
or replace any Tenant Improvements, Alterations and any other Premises
improvements that are not ordinarily a part of the Building or that are above
then Building standards. Landlord may, at its option, upon reasonable notice,
elect to have Tenant perform such maintenance or repairs which are otherwise
Tenant’s responsibility hereunder.
(iv)    Notice of Repairs Needed. Landlord shall not be liable for any failure
to make any of the repairs or to perform any maintenance unless the failure
shall persist for an unreasonable time after written notice of the need of the
repairs or maintenance is given to Landlord by Tenant.
(v)    No Abatement. There shall be no abatement of Rent and no liability of
Landlord by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations or improvements in or to, or
maintenance of, any portion of the Project, or any fixtures, appurtenances and
equipment therein provided Landlord makes reasonable efforts not to unduly
interfere with Tenant’s use and enjoyment of the Project.

B.    Control and Reconfiguration. Landlord shall at all times have exclusive
control of the Project (other than the Premises), including the Outside Area,
and may at any time temporarily close any part thereof and exclude and restrain
anyone from any part thereof, and


24



--------------------------------------------------------------------------------





may change the design configuration or location of all or any part of the
Project. Without limiting the generality of the foregoing statements, Landlord
shall have the right, in Landlord’s sole and absolute discretion, from time to
time, to:
(i)    Make changes to the Project interior and exterior, including changes in
the location, size, shape, number, and appearance thereof, including the
lobbies, cafeteria, windows, stairways, air shafts, elevators, escalators,
restrooms, driveways, parking spaces, parking areas, loading and unloading
areas, entrances and exits, direction of traffic, decorative walls, landscaped
areas and walkways; however, Landlord shall at all times provide the parking
facilities required by Applicable Law;
(ii)    Temporarily close any of the Outside Area for maintenance so long as
reasonable access to the Premises remains available;
(iii)    Add additional buildings and improvements to the Outside Area;
(iv)    Use the Outside Area while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof;
(v)    Do and perform such other acts and make such other changes in, to or with
respect to the Outside Area and Project as Landlord may, in the exercise of
sound business judgment, deem to be appropriate; and
(vi)    Eliminate any of the additional services set forth on EXHIBIT F.
Landlord shall further have the right to enter upon the Premises, as provided in
Paragraph 21, for the purpose of installing, maintaining, repairing, adjusting
and making connections to any utilities (including plumbing, HVAC, electrical,
telephone, and cable TV) serving the Premises or other spaces in the Building or
for gaining access to the structural portions of the Building and making repairs
or alterations thereto for the benefit of Tenant, Landlord or other occupants of
the Building. No such entry shall be considered a constructive or actual
eviction of Tenant, and Landlord shall have no liability to Tenant therefor,
provided that Landlord shall use commercially reasonable efforts to minimize
interference with Tenant’s operations.

C.    Waiver. Tenant waives the provisions of Applicable Law, including Sections
1932(1), 1932(2), 1933(4), 1941 and 1942 of the California Civil Code and any
similar or successor law, which might now or at any time hereafter otherwise
afford Tenant any right to terminate this Lease or make repairs and deduct the
expenses of such repairs from the Rent due under this Lease.

D.    Compliance with Governmental Regulations. Subject to the provisions of
Paragraphs 10 and 11, Tenant shall, at its cost comply with, including the
making by Tenant of


25



--------------------------------------------------------------------------------





any Alteration to the Premises, all present and future Applicable Law arising
from the use or occupancy of, or applicable to, the Project or privileges
appurtenant thereto.

E.    Repair Where Tenant at Fault. If all or part of the Project or the
Premises requires repair or becomes damaged or destroyed through any act or
omission of Tenant or Tenant’s Agents, Landlord may affect the necessary
alterations, replacements or repairs at Tenant’s cost.

19.    Fixtures. Tenant shall, at its own expense, provide, install and maintain
in good condition all trade fixtures, equipment and other Tenant’s Personal
Property required in the conduct of its business in the Premises. All fixtures
and improvements, other than Tenant’s trade fixtures and equipment, which are
installed or constructed upon or attached to the Premises by either Landlord or
Tenant shall become a part of the realty and belong to Landlord, excepting only
those Alterations required to be removed pursuant to Paragraph 13. If Tenant is
not then in Default, Tenant may, at the termination of this Lease, or at any
other time, remove from the Premises all trade fixtures, equipment and other
Tenant’s Personal Property not permanently affixed to the Premises. Upon
removal, Tenant shall restore the Premises to its original condition at the time
of occupancy, Tenant Improvements and normal wear and tear excepted, subject to
the provisions of Paragraph 25.

20.    Liens. Tenant shall keep the Project free from any liens arising out of
any work performed, materials furnished or obligations incurred by or on behalf
of Tenant and shall defend, indemnify and hold the Project, Landlord and
Landlord’s Agents free and harmless from and against any lien, claim, cause of
action, loss, liability, damage or expense, including reasonable attorneys’ fees
and costs, court costs and fees and costs of experts, in connection with or
arising out of any such lien or claim of lien. Tenant shall cause any such lien
imposed to be released of record by payment or posting of a proper bond
acceptable to Landlord within fifteen (15) days after receipt of written request
by Landlord. If Tenant fails to so remove any such lien within the prescribed
fifteen (15)-day period, then Landlord may do so, and Tenant shall reimburse
Landlord upon demand. Such reimbursement shall include all amounts incurred by
Landlord including Landlord’s reasonable attorneys’ fees and costs, court costs
and fees and costs of experts, with interest thereon at the Interest Rate.

21.    Landlord’s Right to Enter the Premises. Tenant shall permit Landlord and
Landlord’s Agents to enter the Premises at all reasonable times with at least
twenty‑four (24) hours’ prior notice to Tenant, with the exception of
emergencies (when no notice shall be required), to inspect the Premises, to post
Notices of Nonresponsibility and similar notices, “For Sale” signs, to show the
Premises to interested parties such as prospective lenders and purchasers, to
make repairs or alterations to the Premises or the Building and any utility
system located therein, to discharge Tenant’s obligations hereunder when Tenant
has failed to do so within a reasonable time after written notice from Landlord,
and at any reasonable time within one hundred eighty (180) days prior to the
expiration of the Term, to place upon the Premises


26



--------------------------------------------------------------------------------





ordinary “For Lease” signs and to show the Premises to prospective tenants. The
above rights are subject to reasonable Access Control regulations of Tenant, and
to the fact that Landlord shall seek to exercise its rights in a manner so as to
minimize interference with Tenant’s business.

22.    Signs. Tenant shall not install any signs upon the exterior of the
Premises or the Project. Tenant shall not install any signs on the interior of
the Premises without first obtaining Landlord’s written consent, which shall not
be unreasonably withheld or delayed. Landlord will provide Tenant with one line
on a monument sign, at Landlord’s expense.

23.    Insurance.

A.    Indemnification. Tenant shall protect, defend, indemnify and hold Landlord
and Landlord’s Agents free and harmless from and against any and all damage,
loss, liability or expense including reasonable attorneys’ fees and costs, court
costs and fees and costs of experts suffered directly or indirectly or by reason
of any claim, cause of action, suit or judgment brought by or in favor of any
person or persons for damage, loss or expense due to, but not limited to, bodily
injury and property damage sustained by such person or persons which arises out
of, is occasioned by or in any way attributable to (i) injury or damage
occurring upon the Premises, (ii) the use or occupancy of the Project or any
part thereof and adjacent areas by the Tenant, (iii) the acts or omissions of
the Tenant or Tenant’s Agents, except to the extent caused solely by the gross
negligence or willful misconduct of Landlord or Landlord’s Agents. Tenant agree
that the indemnity obligations assumed herein and in other provisions of this
Lease shall survive the expiration or earlier termination of the Term of this
Lease.

B.    Tenant’s Insurance. Tenant shall maintain in full force and effect at all
times during the Term (including any extension(s)), at its own expense, for the
protection of Tenant and Landlord, as their interests may appear, policies of
insurance issued by an authorized carrier or carriers, reasonably acceptable to
Landlord, which afford the following coverages:
(i)    Worker’s Compensation – In accordance with state law.
(ii)    Commercial general liability insurance in an amount not less than One
Million and no/100ths Dollars ($1,000,000.00) per occurrence, Two Million and
no/100ths Dollars ($2,000,000.00) general aggregate for both bodily injury and
property damage which includes blanket contractual liability, broad form
property damage, personal injury, completed operations, and products liability
naming Landlord as an additional insured.
(iii)    “All-Risk” property insurance (including vandalism, malicious mischief,
inflation and sprinkler leakage endorsement) on Tenant’s Personal Property
located on or in the Premises together with any improvement or Alteration which
Landlord is not obligated to repair pursuant to Paragraph 25.E. Such insurance
shall be in the full amount of the replacement cost, as the same may from time
to time increase as a result of inflation or otherwise and shall name Landlord
as a loss payee.


27



--------------------------------------------------------------------------------






C.    Landlord’s Insurance. During the Term Landlord shall maintain “All‑Risk”
property insurance (including, at Landlord’s option, inflation endorsement,
sprinkler leakage endorsement, and earthquake and flood coverage) on the
Project, excluding coverage of the Tenant Improvements and all Tenant’s Personal
Property located on or in the Premises. At Landlord’s option, the coverage shall
also include insurance against loss of rents on an “All‑Risk” basis, including
flood, in an amount equal to the Monthly Rent, and any other amounts payable
under the Lease, for a period of at least twelve (12) months commencing on the
date of loss. Such insurance shall name Landlord as a named insured and may, at
Landlord’s option, include Landlord’s Agents as named insureds and lender’s loss
payable endorsement(s) in favor of lenders with respect to the Property. The
insurance premiums, including the premiums resulting from increases in the
valuation of the Project shall be included in Operating Expenses.

D.    Evidence of Insurance. Tenant shall deliver to Landlord, prior to Tenant’s
entry onto the Premises, certificates of insurance evidencing the insurance for
the coverage specified in Paragraph 23.B., with the limits not less than those
specified therein. The certificates of insurance shall include a statement
providing that the insurer will provide not less than thirty (30) days’ prior
written notification to Landlord in the event of reduction in coverage or
cancellation, and ten (10) days’ notice of cancellation for non‑payment of
premiums, with respect to any required coverage unless comparable insurance is
obtained from another carrier prior to the effective date of cancellation.

E.    Co‑Insurer. If, on account of the failure of Tenant to comply with the
foregoing provisions, Landlord is adjudged a co‑insurer by its insurance
carrier, then, any loss or damage Landlord shall sustain by reason thereof,
including reasonable attorneys’ fees and costs, court costs and fees and costs
of experts, shall be borne by Tenant and shall be immediately paid by Tenant
upon receipt of a bill therefor and evidence of such loss.

F.    Insurance Requirements. All insurance shall be in a form reasonably
satisfactory to Landlord. All policies required by Paragraph 23.B. shall be
carried with companies that have a general policy holder’s rating of not less
than “A‑” and a financial rating of not less than Class “VIII” in the most
current edition of Best’s Insurance Reports. All policies required by Paragraph
23.B. shall provide that the policies shall not be subject to material
alteration or cancellation except after at least thirty (30) days’ prior written
notice to Landlord, and ten (10) days’ notice of cancellation for non‑payment of
premiums, and they shall be primary and non‑contributory as to Landlord. If
Tenant fails to procure and maintain the insurance required hereunder, Landlord
may, but shall not be required to, order such insurance at Tenant’s expense and
Tenant shall reimburse Landlord. Such reimbursement shall include all amounts
incurred by Landlord, including reasonable attorneys’ fees and costs, court
costs and fees and costs of experts, with interest thereon at the Interest Rate.

G.    No Limitation of Liability. Landlord makes no representation that the
limits of liability specified to be carried by Tenant under the terms of this
Lease are adequate to


28



--------------------------------------------------------------------------------





protect Tenant or Landlord, and, in the event Tenant believes that any such
insurance coverage called for under this Lease is insufficient, Tenant shall
provide, at its own expense, such additional insurance as Tenant deems adequate.

H.    Landlord’s Disclaimer. Landlord and Landlord’s Agents shall not be liable
for any loss or damage to persons or property resulting from fire, explosion,
falling plaster, glass, tile or sheetrock, steam, gas, electricity, water or
rain which may leak from any part of the Project, or from the pipes, appliances
or plumbing works therein or from the roof, street or subsurface or whatsoever,
unless caused by or due to the gross negligence or willful misconduct of
Landlord or Landlord’s Agents. Landlord and Landlord’s Agents shall not be
liable for interference with the light, air, or any latent defect in the
Project. In no event whatsoever shall Landlord be liable for losses attributable
to interruption of any utility services. Tenant shall give prompt written notice
to Landlord in the case of a casualty, accident or repair needed in the Project.

I.    Increased Coverage. Not more than once during each calendar year during
the Term, within thirty (30) days after receipt of written demand, Tenant shall
provide Landlord, at Tenant’s expense, with such increased amount of existing
insurance, and such other insurance as Landlord or Landlord’s lender may
reasonably require, to afford Landlord and Landlord’s lender adequate
protection.

24.    Waiver of Subrogation. Landlord and Tenant each hereby waive all rights
of recovery against the other on account of loss and damage occasioned to such
waiving party for its property or the property of others under its control to
the extent that such loss or damage is insured against under any insurance
policies which may be in force at the time of such loss or damage, but only to
the extent of insurance proceeds actually received. Tenant and Landlord shall,
upon obtaining policies of insurance required hereunder, give notice to the
insurance carrier that the foregoing mutual waiver of subrogation is contained
in this Lease, and Tenant and Landlord shall cause each insurance policy
obtained by such party to provide that the insurance company waives all right of
recovery by way of subrogation against either Landlord or Tenant in connection
with any damage covered by such policy.

25.    Damage or Destruction.

A.    Partial Damage – Insured. If the Premises or the Building are damaged by
any casualty which is covered under the “All‑Risk” insurance carried by Landlord
pursuant to Paragraph 23.C., then Landlord shall restore the damage, provided
insurance proceeds are available to pay the full cost of restoration and
provided such restoration can be completed within one hundred eighty (180) days
after the commencement of the work in the reasonable opinion of Landlord. In
such event this Lease shall continue in full force and effect, except that
Tenant shall be entitled to a proportionate reduction of Monthly Rent while such
restoration for which Landlord is obligated hereunder takes place, such
proportionate reduction to be based


29



--------------------------------------------------------------------------------





upon the extent to which the damage and restoration efforts interfere with
Tenant’s use of the Premises.

B.    Partial Damage – Uninsured. If the Premises or the Building is damaged by
a risk not covered by Landlord’s insurance, or the available proceeds of
insurance are less than the cost of restoration, or if the restoration cannot be
completed within one hundred eighty (180) days after the commencement of work,
in the reasonable opinion of Landlord, then Landlord shall have the option
either to: (i) repair or restore such damage, this Lease continuing in full
force and effect, but the Monthly Rent to be proportionately abated as provided
in Paragraph 25.A.; or (ii) deliver notice to Tenant at any time within thirty
(30) days after such damage terminating this Lease as of a date to be specified
in such notice, which date shall be not less than thirty (30) nor more than
sixty (60) days after giving such notice. If notice of termination is given,
this Lease shall expire and all interest of Tenant in the Premises shall
terminate on the date specified in the notice, and the Monthly Rent shall be
reduced in proportion to the extent, if any, to which the damage interferes with
the use of the Premises by Tenant. All insurance proceeds for the Premises shall
be payable solely to Landlord, and Tenant shall have no interest in the
proceeds.

C.    Total Destruction. If the Premises or the Building is totally destroyed or
the Premises or Building, as the case may be, cannot be restored as required
herein under Applicable Law or due to the presence of hazardous factors such as
earthquake faults, chemical waste and similar dangers, notwithstanding the
availability of insurance proceeds, this Lease shall be terminated effective the
date of the damage.

D.    Tenant’s Election. If the Premises are damaged by any casualty, or if any
portion of the Outside Area is damaged by a casualty to such an extent that the
Premises is no longer useable by Tenant, in Tenant’s reasonable opinion, and if,
in Landlord’s reasonable opinion, such casualty cannot be repaired or restored
within one hundred eighty (180) days after commencement of such work, then
Tenant may, by written notice delivered to Landlord at any time within thirty
(30) days after such damage, terminate this Lease as of the future date
specified in such notice, which date shall not be less than thirty (30) nor more
than sixty (60) days after the date of Tenant’s delivery of such notice. If
notice of termination is so given, this Lease shall expire and all interests of
Tenant and the Premises shall terminate on the date specified in the notice and
the Monthly Rent shall be reduced in proportion to the extent, if any, to which
the damage interferes with the use of the Premises by Tenant. All insurance
proceeds for the Premises shall be payable to Landlord, and Tenant shall have no
interest in the proceeds.

E.    Landlord’s Obligations. Landlord shall not be required to insure against
or repair any injury or damage by fire or other cause, or to make any
restoration or replacement of any paneling, decorations, partitions, railings,
floor coverings, office fixtures or other items which are Tenant Improvements,
Alterations or Personal Property installed in the Premises by Tenant or at the
direct or indirect expense of Tenant. Tenant shall be required, at Tenant’s sole


30



--------------------------------------------------------------------------------





cost and expense, separately to insure the same and promptly to restore or
replace same in the event of damage. Except for any abatement of Monthly Rent
relating to the plan of restoration of damage for which Landlord is obligated to
repair hereunder, Tenant shall have no claim against Landlord for any damage
suffered by reason of any such damage, destruction, repair or restoration; nor
shall Tenant have the right to terminate this Lease as the result of any
statutory provision now or hereafter in effect pertaining to the damage and
destruction of the Premises, except as expressly provided herein.

F.    Damage Near End of Term. Anything herein to the contrary notwithstanding,
if more than fifty percent (50%) of the Building is destroyed or damaged during
the last twelve (12) months of the Term, then either Tenant or Landlord may, at
its option, cancel and terminate this Lease as of the date of the occurrence of
the damage. If neither such party elects to terminate this Lease, the repair of
the damage shall be governed by the other provisions of this Paragraph 25. If
this Lease is terminated, Landlord may keep all the insurance proceeds resulting
from the damage, except for the proceeds which specifically insured Tenant’s
Personal Property.

26.    Condemnation.

A.    Total Taking – Termination. If title to all of the Premises or so much
thereof is taken or appropriated for any public or quasi‑public use under any
statute or by right of eminent domain so that reconstruction of the Premises
will not, in Landlord’s and Tenant’s mutual opinion, result in the Premises
being reasonably suitable for Tenant’s continued occupancy for the uses and
purposes permitted by this Lease, this Lease shall terminate as of the date that
possession of the Premises or part thereof be taken. A sale by Landlord to any
authority having the power of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed a
taking under the power of eminent domain for all purposes of this Paragraph.

B.    Partial Taking. If any part of the Premises or the Building is taken and
the remaining part is reasonably suitable for Tenant’s continued occupancy for
the purposes and uses permitted by this Lease, this Lease shall, as to the part
so taken, terminate as of the date that possession of such part of the Premises
or Building is taken. If the Premises is so partially taken the Rent and other
amounts payable hereunder shall be reduced in the same proportion that Tenant’s
use and occupancy is reduced.

C.    No Apportionment of Award. No award for any partial or entire taking shall
be apportioned. Tenant assigns to Landlord its interest in any award which may
be made in such taking or condemnation, together with any and all rights of
Tenant arising in or to the same or any part thereof. Nothing contained herein
shall be deemed to give Landlord any interest in or require Tenant to assign to
Landlord any separate award made to Tenant for the taking of Tenant’s Personal
Property, for the interruption to Tenant’s business, or its moving costs, or for
the loss of its good will.


31



--------------------------------------------------------------------------------






D.    Temporary Taking. No temporary taking of the Premises shall terminate this
Lease or give Tenant any right to any abatement of Rent. Any award made to
Tenant by reason of such temporary taking shall belong entirely to Tenant and
Landlord shall not be entitled to share therein. Each party agrees to execute
and deliver to the other all instruments that may be required to effectuate the
provisions of this Paragraph.

27.    Assignment and Subletting.

A.    Landlord’s Consent. Tenant shall not enter into a Sublet without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Any attempted or purported Sublet without
Landlord’s prior written consent shall be void and confer no rights upon any
third person and, at Landlord’s election, shall terminate this Lease. Each
Subtenant shall agree in writing, for the benefit of Landlord, to assume, to be
bound by, and to perform and observe the terms, covenants and conditions of this
Lease to be performed and observed by Tenant. Every Sublet shall recite that it
is, and shall be, subject and subordinate to the provisions of this Lease, and
that the termination of this Lease shall constitute a termination (at the option
of the Landlord) of every such Sublet. Notwithstanding anything contained
herein, (i) Tenant shall not be released from personal liability for the
performance of any of the terms, covenants and conditions of this Lease by
reason of Landlord’s consent to a Sublet unless Landlord specifically grants
such release in writing (it being agreed that Landlord has no obligation to do
so), and (ii) the parties agree that it shall be reasonable for Landlord to
withhold its consent to any proposed Sublet when the proposed Subtenant is an
occupant of the Property or is a third party which is already involved in
negotiations with Landlord to lease space in the Project. Without limiting the
generality of Landlord’s discretion in determining whether it is reasonable to
withhold consent for any requested Sublet, it shall be deemed reasonable for
Landlord to withhold such consent if the proposed Subtenant would use the
Premises for any use other than for general office purposes.

B.    Information to be Furnished. If Tenant desires at any time to Sublet the
Premises or any portion thereof, it shall first notify Landlord of its desire to
do so and shall submit in writing to Landlord: (i) the name of the proposed
Subtenant; (ii) the nature of the proposed Subtenant’s business to be carried on
in the Premises; (iii) the terms and provisions of the proposed Sublet and a
copy of the proposed Sublet form containing a description of the subject
premises; and (iv) such financial information, including financial statements,
as Landlord may reasonably request concerning the proposed Subtenant. If Tenant
requests Landlord’s consent to a proposed Sublet, Tenant shall pay to Landlord,
whether or not consent is ultimately given, Landlord’s reasonable attorneys’
fees and costs incurred in connection with such request.

C.    Landlord’s Alternatives. At any time within ten (10) business days after
Landlord’s receipt of all the information specified in Paragraph 27.B., Landlord
may, by written notice to Tenant, elect: (i) to lease for its own account the
Premises or the portion thereof so proposed to be Sublet by Tenant, upon the
same terms as those offered to the proposed subtenant


32



--------------------------------------------------------------------------------





but on a form acceptable to Landlord; (ii) to terminate this Lease as it relates
to the Premises or portion thereof so proposed to be Sublet by Tenant as of the
later of (x) the proposed effective date of such Sublet or (y) thirty (30) days
after the date Landlord is in receipt of the information specified in Paragraph
27.B.; (iii) to consent to the Sublet by Tenant; or (iv) if reasonable to do so,
to refuse its consent to the Sublet. Landlord’s failure to deliver such notice
of election within such ten (10)‑business day period shall be deemed Landlord’s
consent to such Sublet.
If Landlord consents to the Sublet, Tenant may thereafter enter a valid Sublet
of the Premises or portion thereof, upon the terms and conditions and with the
proposed Subtenant set forth in the information furnished by Tenant to Landlord
pursuant to Paragraph 27.B. provided, however, that fifty percent (50%) of any
excess of (I) the monthly Subrent, minus (II) (A) the Monthly Rent required to
be paid by Tenant hereunder, ༈B) the sum of the following costs (each solely to
the extent that it is reasonable, documented and out‑of‑pocket and actually paid
to a bona fide third party) that Tenant incurred in procuring such sublease, and
each amortized over the term of the applicable sublease on a monthly basis: (i)
the cost of any tenant improvements that Tenant must make to the Sublet premises
(as permitted under this Lease) under the applicable sublease, (ii) Tenant’s
attorneys’ fees incurred in negotiating and documenting the applicable sublease,
and (iii) Tenant’s brokerage commissions paid to a California licensed real
estate broker in connection with the Sublet, and (C) any then unamortized value
of any applicable Alterations constructed at Tenant’s cost, applied on an
amortized basis over the remainder of the Term, in each case, shall be paid to
Landlord as and when received by Tenant. As used immediately above, the term
“applicable Alterations” means any permitted Alterations constructed at Tenant’s
sole cost that are allocable to the space that is subject to the applicable
Sublet, based upon rentable square footage or other equitable basis utilized by
Landlord in Landlord’s reasonable discretion (for example, if the applicable
Alteration served only the portion of the Premises not subject to the applicable
Sublet, then Landlord might choose to allocate the entire unamortized cost of
such Alteration to the un‑Sublet portion of the Premises).

D.    Proration. If a portion of the Premises is Sublet, the pro rata share of
the Monthly Rent attributable to such partial area of the Premises shall be
determined by Landlord by dividing the Monthly Rent payable by Tenant hereunder
by the total rentable square footage of the Premises and multiplying the
resulting quotient (the per rentable square foot rent) by the number of rentable
square feet of the Premises which are Sublet.

E.    Executed Counterpart. No Sublet shall be valid nor shall any Subtenant
take possession of the Premises until an executed counterpart of the Sublet
agreement has been delivered to Landlord.

F.    Surrender of Lease. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of


33



--------------------------------------------------------------------------------





Landlord, terminate all or any existing Sublets, or may, at the option of
Landlord, operate as an assignment to it of any or all such Sublets.

G.    No Mortgages. Tenant shall not pledge, hypothecate or encumber this Lease
or Tenant’s interest herein or in the Premises in any manner, including by means
of any mortgage, deed of trust, security interest or assignment for security
purposes, and any such attempted pledge, hypothecation or encumbrance shall be
void and constitute a Default under this Lease.

H.    Effect of Default. Notwithstanding any provision of this Paragraph 27 to
the contrary, in the event of the occurrence of any uncured Default by Tenant in
the performance of any term or condition of this Lease, any right of Tenant at
such time to seek to Sublet this Lease pursuant to this Paragraph 27 and any
obligations of Landlord to review any proposed Sublet or exercise its rights
under Paragraph 27.C. above shall be suspended, and any applicable period for
review or action by Landlord shall be tolled, until such Default is folly cured
of no force or effect.

I.    Permitted Transfers. Notwithstanding anything to the contrary contained in
this Lease, Tenant, without Landlord’s prior written consent, may sublet the
Premises or assign this Lease to: (i) a subsidiary, affiliate, division or
entity controlling, controlled by or under common control with Tenant; (ii) a
successor entity related to Tenant by merger, acquisition, consolidation,
nonbankruptcy reorganization or government action; or (iii) a purchaser of
substantially all of Tenant’s assets (collectively “Permitted Transferees”);
provided Tenant enters into such a transaction in good faith and not for the
purpose of indirectly entering into a Sublet of this Lease with a person or
entity other than a Permitted Transferee through a step transaction or
otherwise. Tenant shall not be required to obtain Landlord’s consent thereof,
nor shall provisions of Paragraph 27.C. hereof apply; in no event shall such
Sublet release Tenant from any liability for the performance of the obligations
under this Lease, unless Landlord shall have released Tenant in writing (it
being agreed that Landlord has no obligation to do so). Further, the
requirements contained in the third and fourth sentences of Paragraph 27.A.
shall apply to all such transfers.

28.    Sale Lease‑Back. Tenant acknowledges that Landlord may, at some time in
the future, execute a sale and lease back transaction (“Sale Lease‑Back
Transaction”) in which Landlord would transfer its interest in the Project to a
third party, as buyer, and in which such buyer would lease the Project back to
Landlord. Tenant agrees that, in the event of any such Sale Lease‑Back
Transaction, this Lease shall automatically become subordinate to the leasehold
interest created by the lease between such buyer and Landlord (the “Master
Lease”). In such event, this Lease shall thereafter be a sublease below the
Master Lease. Notwithstanding the automatic effect of such subordination, Tenant
agrees to execute any documentation reasonably required by such buying party to
evidence such subordination. Notwithstanding the foregoing, any such
subordination of this Lease shall be subject to the requirement that such buying
entity


34



--------------------------------------------------------------------------------





shall have agreed, in form reasonably acceptable to Tenant, that in the event of
any termination of the Master Lease because of the default of Landlord
thereunder or because of the consensual agreement of Landlord and such buying
party, this Lease shall automatically become a direct lease between such buying
party, as landlord, and Tenant, as tenant.

29.    Default. A default under this Lease by Tenant shall exist if any of the
following events shall occur (as applicable, a “Default”):
(i)    If Tenant fails to pay Rent or any other amount required to be paid
hereunder within five (5) days after the date of Tenant’s receipt of written
notice from Landlord that such amount was not received when due; or
(ii)    If Tenant fails to perform any term, covenant or condition of this Lease
except those requiring the payment of money, and Tenant shall have failed to
cure such breach within twenty (20)-days after written notice from Landlord;
provided, however, that if such failure is capable of being cured but, by its
nature, cannot reasonably be cured within such twenty (20) day period, then
Tenant shall not be in Default if Tenant promptly commences the performance of
such cure within the twenty (20)-day period and diligently thereafter prosecutes
the same to completion, not to exceed an additional ninety (90) days; or
(iii)    If Tenant shall have abandoned the Premise; or
(iv)    In the event of a general assignment by Tenant for the benefit of
creditors; the filing of any voluntary petition in bankruptcy by Tenant or the
filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged for thirty (30) days; the employment of a receiver
to take possession of substantially all of Tenant’s assets or any part of the
Premises, if such receivership remains undissolved for thirty (30) days after
creation thereof; the attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or any part of the Premises, if such
attachment or other seizure remains undismissed or undischarged for thirty (30)
days after the levy thereof; the admission by Tenant in writing of its inability
to pay its debts as they become due; the filing by Tenant of a petition seeking
any reorganization or arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future Applicable Law; the
filing by Tenant of an answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any such proceeding; or, if
within thirty (30) days after the commencement of any proceeding against Tenant
seeking any reorganization or arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
Applicable Law, such proceeding shall not have been dismissed; or
(v)    The occurrence of any other event specifically stated to be a Default
under the provisions of this Lease.


35



--------------------------------------------------------------------------------





Upon a Default, Landlord shall have the following remedies, in addition to all
other rights and remedies provided by Applicable Law or otherwise provided in
this Lease, to which Landlord may resort cumulatively or in the alternative:
(i)    Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate
this Lease, and Landlord shall have the right to collect Rent when due. During
the period Tenant is in Default, Landlord may enter the Premises and relet it,
or any part of it, to third parties for Tenant’s account, provided that any Rent
in excess of the Monthly Rent due hereunder shall be payable to Landlord. Tenant
shall be liable immediately to Landlord for all costs Landlord incurs in
reletting the Premises or any part thereof, including broker’s commissions,
expenses of cleaning and redecorating the Premises required by the reletting and
like costs. Reletting may be for a period shorter or longer than the remaining
Term of this Lease. No act by Landlord other than giving written notice to
Tenant shall terminate this Lease. This remedy is the remedy provided in
California Civil Code Section 1951.4, which provides that “The lessor has the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations).”
(ii)    Landlord may, by written notice, immediately terminate Tenant’s right to
possession of the Premises at any time and relet the Premises or any part
thereof. Acts of maintenance, efforts to relet the Premises or the appointment
of a receiver on Landlords initiative to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s right to possession. On
termination, Landlord has the right to remove all Tenant’s Personal Property and
store same at Tenant’s cost and to recover from Tenant:
(a)    the worth at the time of award of the unpaid Rent which had been earned
at the time of termination, together with interest at the Interest Rate;
(b)    the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided, together with interest at the Interest Rate;
(c)    the worth at the time of award of the amount by which unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss for the same period that Tenant proves could be reasonably avoided,
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%);
(d)    any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including the


36



--------------------------------------------------------------------------------





following: (i) all expenses for repairing or restoring the Premises, (ii) all
brokers’ fees, advertising costs and other expenses of repairing or restoring
the Premises, (iii) all expenses in retaking possession of the Premises, and
(iv) reasonable attorneys’ fees and costs, court costs and fees and costs of
experts; and
(e)    as used in subparagraphs (a) through (c) above, the term “time of award”
shall mean the date of entry of a judgment or award against Tenant in an action
or proceeding arising out of Tenant’s breach of this Lease.
Tenant waives redemption or relief from forfeiture under California Code of
Civil Procedure Sections 1174 and 1179, or under any other present or future
Applicable Law, in the event Tenant is evicted or Landlord takes possession of
the Premises by reason of any Default of Tenant hereunder.
(iii)    Landlord may, with or without terminating this Lease, re‑enter the
Premises and remove all persons and property from the Premises; such property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Tenant. No re‑entry or taking possession of the Premises by
Landlord pursuant to this Paragraph shall be construed as an election to
terminate this Lease unless a written notice of such intention is given to
Tenant.
Landlord shall not be deemed to be in default in the performance of any
obligation required to be performed by it hereunder unless and until it has
failed to perform such obligation within thirty (30) days after receipt of
written notice by Tenant to Landlord specifying the nature of such default;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be deemed to be in default if it shall commence such performance within such
thirty (30)-day period and thereafter diligently prosecute the same to
completion.

30.    Subordination. This Lease is and shall automatically be subject and
subordinate to all mortgages and deeds of trust (collectively, “Encumbrance”)
which may now or hereafter affect the Premises, to the CC&R’s and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, however, (i) if the holder or holders of any such Encumbrance
(“Holder”) shall require that this Lease be prior and superior thereto, then,
upon written notice from Holder to Tenant, this Lease shall be automatically
prior and superior to the lien of such Encumbrance without regard to the
sequence of recordation, and (ii) such subordination is subject to the
requirement that such Holder agree not to disturb Tenant’s rights under this
Lease, so long as Tenant is not in Default under the provisions of this Lease.
Within ten (10) days after Landlord or Holder’s written request, Tenant shall
execute any and all documents requested by Landlord or Holder further to
effectuate and evidence such subordination of this Lease to any lien of the
Encumbrance or to evidence the Holder’s election that this Lease be prior and
senior to the Encumbrance. Notwithstanding anything to the contrary set forth in
this Paragraph, Tenant hereby attorns and agrees to attorn to the Holder and any


37



--------------------------------------------------------------------------------





person purchasing or otherwise acquiring the Premises at any sale or other
proceeding or pursuant to the exercise of any other rights, powers or remedies
under such Encumbrance, which obligation to attorn shall survive any foreclosure
of any Encumbrance; and Tenant agrees within ten (10) days after request of
Holder or any such other person to execute an attornment agreement recognizing
Holder or such other person as Landlord under this Lease and acknowledging that
this Lease is and shall remain in full force and effect and binding upon Tenant
notwithstanding any foreclosure of such Encumbrance.

31.    Notices. Every notice to be given by any party to any other party with
respect hereto, shall be in writing and shall not be effective for any purpose
unless the same shall be delivered to the addressee personally, by a reputable
express delivery service, a recognized overnight air courier service, or United
States certified mail, return receipt requested, addressed to the respective
parties at the addresses set forth in section C.11. of the Information Sheet, or
to such other address as either party may from time to time designate by notice
to the other given in accordance with this Paragraph. All notices shall be
effective (i) when delivered locally by hand or by a reputable express delivery
service (ii) one (1) business day after deposit with a recognized overnight air
courier service or (iii) five (5) business days after having been sent by
certified mail, return receipt requested.

32.    Attorneys’ Fees. In the event either Landlord or Tenant engages an
attorney to enforce or interpret the provisions of this Lease (whether or not
any action or legal proceeding is ultimately filed), the prevailing party shall
be entitled to recover as a part of such action or proceedings, or in a separate
action brought for that purpose, reasonable attorneys’ fees and costs, court
costs and fees and costs of experts, including expert witness fees (and without
regard to whether or not such action or proceedings are pursued to judgment).

33.    Estoppel Certificates. Tenant shall within ten (10) business days
following written request by Landlord:
(i)    Execute and deliver to Landlord any documents, including estoppel
certificates, in the form prepared by Landlord (a) certifying the date of
commencement of this Lease, (b) certifying that this Lease is unmodified and in
full force and effect or, if modified, stating the nature of such modification
and certifying that this Lease, as so modified, is in full force and effect, (c)
stating the dates to which Rent and any other amounts payable hereunder have
been paid and the amount of any unforfeited security deposit then held by
Landlord, (d) certifying that no Defaults exist as of such date, or, if there
are any Defaults, stating the nature of such Defaults, (e) acknowledging that
there are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord, or, if there are uncured defaults on the part of the Landlord, stating
the nature of such uncured defaults, (f) acknowledging that Tenant does not have
any claim or right of offset against Landlord (or if Tenant does have any such
claim or right of offset, the nature of such claim or right of offset), and (g)
setting forth such other matters as may reasonably be requested by Landlord.
Tenant’s failure to deliver an estoppel certificate


38



--------------------------------------------------------------------------------





within ten (10) business days after delivery of Landlord’s written request
therefor shall be conclusive upon Tenant (a) that this Lease is in full force
and effect, without modification except as may be represented by Landlord, (b)
that there are now no uncured defaults in Landlord’s performance, (c) that no
Rent has been paid in advance and no security deposit is held by Landlord, (d)
that Tenant has no claims or rights of offset against Landlord, (e) that no
Defaults then exist, and (f) that such other matters as were set forth in such
estoppel certificate as prepared by Landlord are true and correct; provided
further, that such failure shall constitute a breach of this Lease and
Landlord’s remedies shall be as specified in Section 29.
(ii)    Deliver to Landlord the current financial statements of Tenant, and
financial statements of the two (2) years prior to the current financial
statements year, with an opinion of a certified public accountant, including a
balance sheet and profit and loss statement for the most recent prior year, all
prepared in accordance with generally accepted accounting principles
consistently applied. Landlord agrees to maintain any such statements in
confidence other than to disclose them to the applicable lender or potential
buyer who has requested them, or as may be required by Applicable Law.

34.    Transfer of the Project by Landlord. In the event of any conveyance of
the Project or the Building and assignment by Landlord of this Lease, Landlord
shall be and is hereby entirely released from all liability under any and all of
its covenants and obligations contained in or derived from this Lease occurring
or accruing after the date of the conveyance and assignment, and Tenant agrees
to attorn to such transferee, except in the event of a Sale Lease‑Back
Transaction, in which event this Lease will remain in full force and effect as a
sublease between Landlord and Tenant as contemplated in Paragraph 28.

35.    Landlord’s Right to Perform Tenant’s Covenants. If Tenant fails to make
any payment or perform any other act on its part to be made or performed under
this Lease, Landlord after fifteen (15) days’ written notice may, but shall not
be obligated to, and without waiving or releasing Tenant from any obligation of
Tenant under this Lease, make such payment or perform such other act to the
extent Landlord may deem desirable, and in connection therewith, pay expenses
and employ counsel. All amounts so paid by Landlord and all penalties, interest
and costs in connection therewith shall be due and payable by Tenant on the next
business day after Landlord’s delivery to Tenant of written notice of any such
payment by Landlord, together with interest thereon at the Interest Rate from
such date to the date of payment by Tenant to Landlord, plus collection costs
and reasonable attorneys’ fees and costs, court costs and fees and costs of
experts. Landlord shall have the same rights and remedies for the nonpayment
thereof as in the case of Default in the payment of Rent.

36.    Tenant’s Remedy. The obligations of Landlord under this Lease do not and
shall not constitute personal obligations of Landlord or any of Landlord’s
Agents, and Tenant agrees that it shall look solely to the real estate that is
the subject of this Lease and to no other assets of Landlord or Landlord’s
Agents for satisfaction of any liability that may now or hereafter arise in


39



--------------------------------------------------------------------------------





respect of this Lease and will not seek recourse against Landlord or Landlord’s
Agents or any of their personal assets for such satisfaction.

37.    Mortgagee Protection. If Landlord defaults under this Lease, Tenant
shall, if earlier requested by Landlord or any lender with respect to the
Project, notify by registered or certified mail to any beneficiary of a deed of
trust or mortgagee of a mortgage covering the Premises and offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure.

38.    Brokers. Tenant warrants and represents that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this
Lease, except for the broker(s) specified in section C.10. of the Information
Sheet, and that it knows of no real estate broker or agent who is or might be
entitled to a commission in connection with this Lease. Landlord shall pay any
commission or other compensation owing to such specified broker(s) in section
C.10. pursuant to their separate written agreement. Tenant agrees to defend,
indemnify and hold Landlord and its Agents free and harmless from and against
any and all liabilities or expenses, including reasonable attorneys’ fees and
costs, court costs and fees and costs of experts, arising out of or in
connection with claims made by any broker or individual not specified in section
C.10. of the Information Sheet for commissions or fees resulting from Tenant’s
dealings with such other broker or individual.

39.    Acceptance. Delivery of this Lease, duly executed by Tenant, constitutes
an offer to lease the Premises, and under no circumstances shall such delivery
be deemed to create an option or reservation to lease the Premises for the
benefit of Tenant. This Lease shall only become effective and binding upon full
execution hereof by Landlord and delivery of a signed copy to Tenant.

40.    Recording. Neither party shall record this Lease nor a short form
memorandum thereof.

41.    Modifications for Lender. If, in connection with obtaining financing for
the Project, or any portion thereof, Landlord’s lender shall request reasonable
modifications to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent thereto, provided such
modifications do not materially adversely affect Tenant’s rights hereunder.

42.    Parking. Tenant shall have the right to park in the Project’s parking
facilities in common with Landlord’s employees and the other tenants of the
Building (except for those parking spaces that have been reserved for Landlord,
other tenants of the Project, disabled parking and certain parking spaces
designated for Landlord’s company vehicles and contractor vehicles) upon terms
and conditions, as may from time to time be reasonably established by Landlord
and in accordance with any parking control or monitoring devices from time to
time


40



--------------------------------------------------------------------------------





installed or implemented by Landlord. Tenant shall not overburden the parking
facilities and shall not use more than three (3) non‑reserved, non‑designated
parking spaces per one thousand (1,000) rentable square feet of the Premises.
Tenant also agrees to cooperate with Landlord and other tenants in the use of
the parking facilities. Landlord reserves the right, in its discretion, to
allocate and assign parking spaces among Tenant and the other tenants or to
restrict the use of certain parking spaces for certain tenants and to install or
otherwise implement parking control or monitoring devices for the parking
facilities. Tenant shall establish and maintain during the Term hereof a program
to encourage maximum use of public transportation by personnel of Tenant
employed on the Premises, including the distribution to such employees of
written materials explaining the convenience and availability of public
transportation facilities adjacent or proximate to the Building, staggering
working hours of employees, and encouraging use of such facilities, all at
Tenant’s sole reasonable cost and expense. Tenant agrees to comply with any
lawful regulation or ordinance of the City of Menlo Park or the County of San
Mateo respecting transportation management in those jurisdictions, related to
the conduct of Tenant’s business within the Premises.

43.    Use of Property Name Prohibited. Tenant shall not employ the term “149
Commonwealth Drive” in the name or title of its business or occupation without
Landlord’s prior written consent.

44.    Interest. Any Rent or other amount not paid by Tenant to Landlord when
due hereunder shall bear interest at the lesser of (i) the rate of eight percent
(8%) per annum or (ii) the maximum rate permitted by Applicable Law (with such
rate of interest sometimes referred to herein as the “Interest Rate”) from the
date due until paid.

45.    Quitclaim. Upon any termination of this Lease, Tenant, at Landlord’s
request, shall execute, have acknowledged and deliver to Landlord a quitclaim
deed for all Tenant’s interest in the Project.

46.    Access Control.

A.    Access Control Badges. One active badge, and only one, will be issued to
each employee, agent, consultant, contractor, or vendor, over the age of sixteen
(16), of Tenant at any given time. All lost or stolen badges must be reported
immediately (and, in any event, prior to 5:00 p.m., Pacific Time, on the day
lost or stolen) to Landlord to be canceled by Landlord. Tenant shall inform
Landlord immediately (and, in any event, prior to 5:00 p.m., Pacific Time, on
the day of such termination) upon Tenant’s termination of any employee of
Tenant, so that Landlord may cause such employee’s badge to be canceled.

B.    Access Control Guard Tours. Landlord shall cause periodic, routine tours
of the space occupied by Tenant to be conducted from 4:30 p.m. to 8:30 a.m.
during normal work days and 24 hours a day on Saturdays, Sundays and holidays
observed by Landlord. The purpose of these tours will be to observe and address
the following abnormal conditions: (a)


41



--------------------------------------------------------------------------------





unlocked exterior and interior doors, (b) extreme temperature conditions,
(c) unattended coffee pots and appliances in the ‘on’ position, and (d) unbadged
persons on the Premises.

C.    Emergency Contact List. Tenant agrees, from time to time, to provide a
current “emergency contact list” to Landlord for Landlord’s use in the event of
an emergency in the space occupied by Tenant.

D.    Miscellaneous Access Control. Tenant agrees to assist Landlord in
maintaining Access Control for the entire Project. This includes but is not
limited to: (a) ensuring that all employees, consultants, contractors, vendors,
and agents are appropriately badged and/or escorted, (b) returning badges of
terminated employees to Landlord to be deleted from the access control badge
system, (c) notifying Landlord immediately of lost or missing badges, (d)
ensuring that access control badges are only used by those authorized persons to
whom they are issued and that badges are not loaned to anyone under any
circumstances, and (e) instructing all Tenant’s Agents to maintain in confidence
any sensitive information overheard from any employees or representatives of
Landlord or any other tenant in the Building while in the Outside Area. Tenant
acknowledges and agrees that the Access Control services provided herein are not
a guaranty against criminal activity and that Landlord assumes no liability in
the event of any breach of such Access Control measures.

E.    Costs of Services. All costs of services provided by Landlord under this
Paragraph 46 shall be included in Operating Expenses under Paragraph 15.B.

47.    Intentionally Omitted.

48.    Reservations and Prohibitions.

A.    Landlord Reservations. Landlord shall have the following rights:
(i)    To change the name, address or title of the Project or Building upon not
less than ninety (90) days’ prior written notice;
(ii)    To, at Tenant’s expense, provide and install Building standard graphics
on the door of the Premises and such portions of the Outside Area as Landlord
shall reasonably deem appropriate;
(iii)    To permit any tenant the exclusive right to conduct any business as
long as such exclusive right does not conflict with any rights expressly given
to Tenant herein; and
(iv)    To place such signs, notices or displays as Landlord reasonably deems
necessary or advisable upon the roof, exterior of the Building or the Project or
on pole signs in the Outside Area.


42



--------------------------------------------------------------------------------






B.    Tenant Prohibitions. Tenant shall not:
(i)    Use a representation (photographic or otherwise) of the Building or the
Project or their name(s) in connection with Tenant’s business; or
(ii)    suffer or permit anyone to go upon the roof of the Building.

49.    General.

A.    Captions. The captions and headings used in this Lease are for the purpose
of convenience only and shall not be construed to limit or extend the meaning of
any part of this Lease.

B.    Executed Copy. Any fully executed copy of this Lease shall be deemed an
original for all purposes.

C.    Time. Time is of the essence for the performance and observance of each
term, covenant and condition of this Lease.

D.    Severability. If one or more of the provisions contained herein, except
for the payment of Rent, is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Lease, but this Lease shall be
construed as if such invalid, illegal or unenforceable provision had not been
contained herein.

E.    Choice of Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California, without regard to conflict of laws
principles. The language in all parts of this Lease shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

F.    Interpretation. When the context of this Lease requires, the neuter gender
includes the masculine, the feminine, a partnership, limited liability company,
corporation or joint venture, and the singular includes the plural. The term
“including” shall be deemed to mean “including, but not by way of limitation”
and the term “or” has the inclusive meaning represented by the term “and/or.”

G.    No Effect of Remeasurement. The statements of rentable square footage set
forth in this Lease are for the convenience of the parties, and no adjustment
shall be made to rental amounts, load factors or Tenant’s Building Percentage if
such square footage is later shown to be inaccurate.

H.    Binding Effect. The covenants and agreement contained in this Lease shall
be binding on the parties hereto and on their respective successors and assigns
to the extent this Lease is assignable.


43



--------------------------------------------------------------------------------






I.    Waiver. The waiver by Landlord or Tenant of any breach of any term,
covenant or condition of this Lease shall not be deemed to be a waiver of such
provision or any subsequent breach of the same or any other term, covenant or
condition of this Lease. The subsequent acceptance of Rent hereunder by Landlord
shall not be deemed to be a waiver of any preceding breach at the time of
acceptance of such payment. No term, covenant or condition of this Lease shall
be deemed to have been waived by Landlord or Tenant unless the waiver is in
writing signed by Landlord or Tenant, as applicable.

J.    Entire Agreement. This Lease, including the Information Sheet and all
exhibits to this Lease, is the entire agreement between the parties, and there
are no agreements or representations between the parties except as expressed
herein. Except as otherwise provided herein, no subsequent change or addition to
this Lease shall be binding unless in writing and signed by the parties hereto.

K.    Authority. If Tenant is an entity, each individual executing this Lease on
behalf of such entity, represents and warrants that he or she is duly authorized
to execute and deliver this Lease on behalf of the entity in accordance with its
governing documents, and that this Lease is binding upon the entity in
accordance with its terms. Landlord, at its option, may require a copy of such
written authorization to enter this Lease. The failure of Tenant to deliver the
same to Landlord within fifteen (15) days of Landlord’s request therefor shall
be deemed a Default under this Lease.

L.    Exhibits. All exhibits, amendments, riders and addenda attached hereto are
hereby incorporated herein and made a part hereof.
M.    Receptionist. During the Term, Landlord shall provide receptionist
services for the express purposes of greeting, signing, and announcing visitors
only in the lobby of the Building during normal business hours.
N.    Counterparts. This Lease may be executed in counterparts, each of which
shall be an original, but all counterparts shall constitute one (1) instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


44



--------------------------------------------------------------------------------






THIS LEASE, executed as of the date(s) set forth below, is effective as of the
Effective Date set forth in section B of the Information Sheet.
TENANT:
Corcept Therapeutics, a Delaware corporation
Date:
March 9, 2016        By:    /s/ CHARLES ROBB    

Its:    Chief Financial Officer


LANDLORD:
EXPONENT REALTY, L.L.C.,
a Delaware limited liability company
By:    Exponent, Inc., a Delaware corporation, sole     member and manager
Date:
March 10, 2016            By:    /s/ RICHARD L. SCHLENKER    

Richard L. Schlenker
Chief Financial Officer    











--------------------------------------------------------------------------------






EXHIBIT A
PREMISES
cort10kexhibit1034off_image1.gif [cort10kexhibit1034off_image1.gif]









--------------------------------------------------------------------------------





cort10kexhibit1034off_img2a.gif [cort10kexhibit1034off_img2a.gif]


2



--------------------------------------------------------------------------------






EXHIBIT B
PROPERTY
That certain land, together with all improvements thereon and all appurtenances
thereto, located in the City of Menlo Park, County of San Mateo, State of
California, described as follows:
PARCEL ONE:
PARCEL “A”, AS DESIGNATED ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP,
RESUBDIVISION OF PARCEL 1 (VOL. 27 P.M., PG. 39) AND PARCEL ONE (VOL. 33 P.M.,
PGS. 45 & 46) BOHANNON INDUSTRIAL PARK, MENLO PARK, SAN MATEO COUNTY,
CALIFORNIA”, WHICH MAP WAS FILED FEBRUARY 28, 1986, IN VOLUME 57 OF PARCEL MAPS,
AT PAGES 13 AND 14 IN THE OFFICE OF THE RECORDER OF THE COUNTY OF SAN MATEO.
PARCEL TWO:
AN EASEMENT FOR THE CONSTRUCTION, MAINTENANCE AND REPAIR OF A STORM SEWER OVER A
10‑FOOT WIDE STRIP LYING EQUALLY ON BOTH SIDES OF THE FOLLOWING DESCRIBED
CENTERLINE:
BEGINNING AT A POINT ON THE NORTHWESTERLY LINE OF PARCEL “B”, AS SAID PARCEL IS
DESIGNATED ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP, RESUBDIVISION OF PARCEL 1
(VOL. 27 P.M., PG. 39) AND PARCEL ONE (VOL. 33 P.M., PGS. 45 & 46) BOHANNON
INDUSTRIAL PARK, MENLO PARK, SAN MATEO COUNTY, CALIFORNIA” WHICH MAP WAS FILED
FEBRUARY 28, 1986, IN VOLUME 57 OF PARCEL MAPS, AT PAGES 13 AND 14, IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SAN MATEO, SAID POINT OF BEGINNING
BEARING SOUTH 36° 17, 50” WEST 46.00 FEET FROM THE NORTHERLY CORNER OF SAID
PARCEL “B”༛ THENCE FROM SAID POINT OF BEGINNING SOUTH 78° 45, EAST 89.00 FEET;
THENCE NORTH lo 48’ 12” WEST 25.27 FEET TO A POINT ON THE NORTHEASTERLY LINE OF
SAID PARCEL “B” AND THE TERMINUS OF SAID EASEMENT, SAID POINT BEARING SOUTH 63°
47’ EAST 66.06 FEET FROM THE NORTHERLY CORNER OF SAID PARCEL “B”.
SAID EASEMENT SO GRANTED IS TO BE APPURTENANT TO AND FOR THE BENEFIT AND USE OF
THE LANDS OF THE GRANTEE AND ANY SUBSEQUENT SUBDIVISIONS THEREOF.
ASSESSOR’S PARCEL NO. 055‑243‑230 JOINT PLANT NO. 055‑024‑000‑73A





--------------------------------------------------------------------------------






EXHIBIT C
TENANT IMPROVEMENTS
WORK LETTER
Landlord and Tenant agree as follows:
1.    Landlord shall construct the Tenant Improvements within the Premises
substantially in accordance with the plans and specifications approved by the
Tenant (the “Plans”), which are attached hereto as EXHIBIT C‑l. It is agreed
that construction of the Tenant Improvements will be completed at Landlord’s
sole cost and expense (in no event to exceed the Maximum Amount, and subject to
the provisions of Section 4 below) using Landlord’s Building standard methods,
materials and finishes. Landlord and Tenant agree that Landlord’s obligation to
pay for the cost of the Tenant Improvements (inclusive of the cost of preparing
Plans, obtaining permits, a construction management fee equal to three percent
(3%) of the total construction costs, and other related costs) shall be limited
to one hundred ten thousand dollars ($110,000.00) (the “Maximum Amount”) and
that Tenant shall be responsible for the cost of the Tenant Improvements, plus
any applicable state sales or use tax, if any, to the extent that it exceeds the
Maximum Amount due only to a change order requested and approved by the Tenant.
In no event shall the allowance be used for the purchase of equipment,
furniture, data cabling and systems or other items of personal property of
Tenant. Landlord shall enter into a direct contract for the Tenant Improvements
with the general contractor selected by Landlord. In addition, Landlord shall
have the right to select and/or approve any subcontractors used in connection
with the Tenant Improvements. Landlord’s supervision or performance of any work
for or on behalf of Tenant shall not be deemed a representation or warranty by
Landlord that such Plans, or the revisions thereto, comply with applicable
insurance requirements or Applicable Law, or that the improvements constructed
in accordance with the Plans or any revisions thereto will be adequate for
Tenant’s use, it being agreed that Tenant shall be responsible for all elements
of the design of the Plans (including compliance with Applicable Law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment).
2.    Following completion of the Tenant Improvements, upon written notice from
Tenant to Landlord (the “Election Notice”) delivered on or before April 1, 2016
(the “Outside Date”), Tenant shall be entitled to utilize any unused portion of
the Tenant Improvement Allowance (the “Available Unused Allowance”) as a credit
against the Base Rent for the premises. In no event shall the aggregate of any
reimbursement hereunder and any Base Rent reimbursement exceed the Available
Unused Allowance. Any portion of the Tenant Improvement Allowance utilized by
Tenant as a Base Rent credit shall not exceed a sum greater than fifty percent
(50%) of the Base Rent in any given month and shall be applied to the next Base
Rent due under the Lease. If Tenant fails to deliver an Election Notice with
respect to any Available Unused Allowance or if Tenant otherwise fails to
utilize any portion of the Tenant Improvement





--------------------------------------------------------------------------------





Allowance under this Section 2 (with any Base Rent credit hereunder having been
fully applied), in all events prior to the Outside Date, any such unused
portions of the Tenant Improvement Allowance shall revert to become the sole
property of Landlord, and Tenant shall have no further rights there.
2.    If Tenant shall request any revisions to the Plans that are not
substantially in accordance with the Plans, Landlord shall have such revisions
prepared at Tenant’s sole cost and expense, and Tenant shall reimburse Landlord
for the cost of preparing any such revisions to the Plans borne by Landlord,
plus any applicable state sales or use tax thereon, upon demand. Promptly upon
completion of the revisions, Landlord shall notify Tenant in writing of the
increased cost in the Tenant Improvements, if any, resulting from such revisions
to the Plans. Tenant, within three (3) business days after such notification
from Landlord, shall notify Landlord in writing whether it desires to proceed
with such revisions. In the absence of such timely written authorization,
Landlord shall have the option to continue work on the Premises disregarding the
requested revision. Tenant shall be responsible for any actual delay in
completion of the Premises resulting from any Tenant Delays (as defined below).
If such revisions result in an increase in the cost of the Tenant Improvements,
such increased costs, plus any applicable state sales or use tax thereon, shall
be payable by Tenant upon demand. Notwithstanding anything herein to the
contrary, all revisions to the Plans shall be subject to the approval of
Landlord, but Tenant acknowledges that Landlord’s review of the Plans and any
revisions thereto is solely for Landlord’s internal purposes and shall not be or
be understood to be a representation or warranty that such Plans or the
revisions thereto comply with applicable insurance requirements or Applicable
Law, or that the improvements constructed in accordance with the Plans or any
revisions thereto will be adequate for Tenant’s use, it being agreed that Tenant
shall be responsible for all elements of the design of the Plans (including
compliance with Applicable Law, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment).
3.    All necessary construction shall be commenced promptly and shall be
substantially completed in accordance with the Plans; provided, however, that
the time for substantial completion shall be extended for additional periods of
time equal to the time lost by Landlord or Landlord’s contractors,
subcontractors or suppliers due to strikes or other labor troubles, governmental
restrictions and limitations, acts of terrorism, riots, scarcity, unavailability
or delays in obtaining government approvals or permits, fuel, labor or material,
war or other national emergency, accidents, floods or defective materials, fire
damage or other casualties, weather conditions or any cause similar or
dissimilar to the foregoing beyond the reasonable control of Landlord or
Landlord’s contractors, subcontractors, or suppliers or Tenant Delays
(collectively, “Unavoidable Delays”).
4.    Each of the following shall constitute a “Tenant Delay” (collectively,
“Tenant Delays”)༚


2



--------------------------------------------------------------------------------





(a)    Delays caused by any delay in Tenant’s delivering the Plans to Landlord,
Tenant’s revisions to the Plans.
(b)    Tenant’s failure to furnish approvals or requests for modification within
three (3) business days after receipt from Landlord.
(c)    Delays in furnishing materials, services, supplies, labor or components
caused by the Tenant or Tenant’s preferred vendor.
(d)    Delays caused by the performance of any work or activity in the Premises
by Tenant or any of its employees, agents, or contractors.
5.    In constructing the Tenant Improvements, Landlord may (a) make
substitutions of material or components of equivalent grade and quality when and
if any specified material or component shall not be readily or reasonably
available, and (b) make changes to the work necessitated by conditions met in
the course of construction, provided that if any change noted in (a) or (b)
above is material and substantial in nature, then Tenant’s approval of such
change shall first be obtained (which approval shall not be unreasonably
withheld or delayed).
6.    Landlord’s Contractor.
(a)    Landlord’s construction of the Tenant Improvement shall be performed by a
licensed contractor selected by Landlord.
(b)    With respect to the Tenant Improvements, the term “substantial
completion” or “substantially complete”, shall mean the date when the following
has occurred: the Tenant Improvements have been completed to the state that will
allow Tenant to use the Premises for its intended purposes in compliance with
Applicable Law, without material interference to or impairment of Tenant’s
business activities by reason of any item of work remaining to be done to effect
full completion of the Tenant Improvements.
7.    Landlord shall make commercially reasonable efforts to cause the
Substantial Completion of the Tenant Improvements by March 31, 2016.
8.    Tenant, at Tenant’s sole cost and expense, shall be allowed to install,
PRIOR TO THE DATE OF SUBSTANTIAL COMPLETION, any and all data,
telecommunications, and Access Control systems, including all wiring, so long as
the installation does not delay or unreasonably interfere with Landlord’s
contractors. All work done by Tenant shall be performed by Landlord’s contractor
or contractors approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant may install Tenant’s furniture and
fixtures prior to the Commencement Date so long as Tenant does not unreasonably
interfere with Landlord’s contractors. Tenant and Tenant’s contractors shall
provide certificates of insurance that are reasonably acceptable to Landlord
prior to first entry to Premises.


3



--------------------------------------------------------------------------------





9.    The Tenant Improvements shall be constructed in accordance with the Plans
attached hereto as Exhibit C-l, subject to any changes as may be agreed to by
Landlord and Tenant, and in compliance with Applicable Law, in a good and
workmanlike manner, free of defects and using materials and equipment of good
quality. Tenant shall have the right to enter the Premises and inspect the
construction of the Tenant Improvements. Notwithstanding anything to the
contrary contained herein or in the Lease, within thirty (30) days, if at all,
following the date of Tenant’s acceptance of the Premises, Tenant shall deliver
a written “punch list” with respect to the Tenant Improvements to Landlord
setting forth any and all deviations from the Plans in the Tenant Improvements,
and Landlord shall repair any deviations set forth in such “punch list” as soon
as practicable thereafter.




4



--------------------------------------------------------------------------------






cort10kexhibit1034off_image3.gif [cort10kexhibit1034off_image3.gif]





--------------------------------------------------------------------------------





cort10kexhibit1034off_image4.gif [cort10kexhibit1034off_image4.gif]


2



--------------------------------------------------------------------------------






EXHIBIT D
COMMENCEMENT DATE MEMORANDUM
LANDLORD:    EXPONENT REALTY, LLC, a Delaware limited liability company
TENANT:    Corcept Therapeutics, a Delaware corporation
COMMENCEMENT
DATE:    April 1, 2016
EXPIRATION DATE:     March 31, 2019
PREMISES:
149 Commonwealth Drive,
Suites 1170, 2020, 2044, 2055, 2069 and rooms 1186 and 1188, Menlo Park,
California 94025

20,831 RENTABLE SQUARE FEET
Period
Base Rent per RSF per year
Monthly Amount
Periodic Amount
04/01/2016 to 12/31/2016
$38.40
$66,659.20
$599,932.80
01/01/2017 to 12/31/2017
$45.00
$78,116.25
$937,395.00
01/01/2018 to 03/31/2019
$53.52
$92,906.26
$1,393,593.90

Pursuant to Paragraph 4.C. of the above‑referenced Lease, the Commencement Date
and Expiration Date are hereby established as set forth above
TENANT:
LANDLORD:
Corcept Therapeutics, Incorporated
A Delaware corporation


EXPONENT REALITY, LLC A Delaware limited liability company
By: Exponent, Inc. a Delaware corporation sole member and manager
By: /s/ CHARLES ROBB   
   Charles Robb
By: /s/ RICHARD L. SCHLENKER   
   Richard L. Schlenker
Its: Chief Financial Officer   
   Chief Financial Officer & 
   Executive Vice President










--------------------------------------------------------------------------------








EXHIBIT E
RULES AND REGULATIONS
149 COMMONWEALTH DRIVE
RULES AND REGULATIONS
1.
No sign, placard, advertisement, name or notice shall be installed or displayed
on any part of the outside or the inside of the Building without the prior
written consent of Landlord. Landlord shall have the right to remove, at
Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at the expense of Tenant by a person
or company approved by Landlord.

2.
Except as consented to in writing by Landlord or in accordance with Building
standards, no draperies, curtains, blinds, shades, screens or other devices
shall be hung at or used in connection with any window or exterior door or doors
of the Premises. No awning shall be permitted on any part of the Premises.
Tenant shall not place anything against or near glass partitions, doors or
windows, which may appear unsightly from outside the Premises.

3.
Tenant shall not obstruct any sidewalks, halls, lobbies, passages, exits,
entrances, elevators or stairways of the Building. No employee or invitee of
Tenant shall go up on the roof of the Building or make any roof or terrace
penetrations without the prior written consent of Landlord. Tenant shall not
allow anything to be placed on the outside terraces or balconies without the
prior written consent of Landlord.

4.
All cleaning and janitorial services for the Building shall be provided
exclusively through Landlord, and, except with the prior written consent of
Landlord, no person or persons other than those approved by Landlord shall be
employed by Tenant or permitted to enter the Building for the purpose of
cleaning. Tenant shall not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises. Landlord shall
not in any way be responsible to any Tenant for any loss of property on the
Premises, however occurring, or for any damage to any Tenant’s property by the
janitor or any other employee or person.

5.
Landlord will furnish Tenant, free of charge, with one (1) key to all existing
locks on interior doors in the Premises. Landlord will impose a reasonable
charge per Landlord’s published price list for all additional keys, new
locksets, and all other locksmithing services. Tenant shall not make or have
made additional keys, other than those made by landlord’s Locksmith, and Tenant
shall not alter any lock or install a new additional lock or bolt on any door of
its Premises without Landlord’s prior written consent. Tenant shall






--------------------------------------------------------------------------------





deliver to Landlord, upon the termination of its tenancy, the keys to all locks
for doors on the Premises, and in the event of loss of any keys furnished at no
charge by Landlord, shall pay Landlord therefor.
6.
If Tenant requires telegraphic, telephonic, internet, burglar alarm or similar
services, it shall first obtain Landlord’s prior written approval, and comply
with, Landlord’s instructions for their installation.

7.
The elevators shall be available for use by all tenants in the Building, subject
to reasonable scheduling as Landlord in its discretion shall deem appropriate.
No equipment, materials, furniture, packages, supplies, merchandise or other
property will be received in the Building or carried in the elevators except
between the hours, and in the manner and in the elevators as may be designated
by Landlord.

8.
Tenant shall not place a load upon any floor of the Premises which exceeds the
maximum load per square foot which the floor was designed to carry and which is
allowed by Applicable Law. Tenant’s business machines and mechanical equipment
which cause noise or vibration which may be transmitted to the structure of the
Building or to any space therein, and which is objectionable to Landlord or to
any tenants in the Building, shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration.

9.
Tenant shall not use or keep on the Premises any toxic or hazardous materials or
any kerosene, gasoline or inflammable or combustible fluid or material other
than those limited quantities necessary for the operation or maintenance of
office equipment. Tenant shall not use or permit to be used in the Premises any
foul or noxious gas or substance, or permit or allow the Premises to be occupied
or used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors or vibrations.

10.
Smoking is prohibited on the Property at all times with the exception of any
Landlord designated smoking areas. Smoking is prohibited along any path way or
walk way leading to or from the designated smoking areas, in the courtyard area,
on the patios, near all building entrances or exits, perimeter of the buildings
and surrounding parking lots. Extinguishing or disposing of tobacco materials in
places other than designated areas is strictly prohibited. Tenant employees,
visitors, contractors, and invitees may smoke in their personal vehicles on
property, but tobacco products must be contained within the vehicle or discarded
in appropriate ash receptacles in Landlord designated smoking areas. Landlord
reserves the right to change, relocate, or eliminate designated smoking areas at
any time.

11.
No animal, except service and assistance dogs when in the company of their
master, may be brought into or kept in the Building.



2



--------------------------------------------------------------------------------





12.
Bicycles are not permitted inside the building. Bicycle racks are provided on
north and south side employee entrances.

13.
Tenant shall not use any method of heating or air‑conditioning other than that
supplied by Landlord, unless Tenant receives the prior written consent of
Landlord.

14.
Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Building’s heating and air‑conditioning and to comply with any
governmental energy‑saving Applicable Law of which Tenant has actual notice.

15.
Landlord reserves the right, exercisable without notice and without liability to
Tenant, to change the name and street address of the Building.

16.
Landlord reserves the right to exclude any person from the Building between the
hours of 6:00 p.m. and 7:00 a.m. the following day, or any other hours as may be
established from time to time by Landlord, and on Saturdays, Sundays and legal
holidays, unless that person is known to the person or employee in charge of the
Building and has a pass or is properly identified. Tenant shall be responsible
for all persons for whom it requests passes and shall be liable to Landlord for
all acts of those persons. Access control badges will not be issued to persons
under the age of sixteen (16) years of age. All persons under the age of sixteen
(16) must be escorted by a person with an authorized access control badge at all
times. Landlord shall not be liable for damages for any error in admitting or
excluding any person from the Building. Landlord reserves the right to prevent
access to the Building by closing the doors or by other appropriate action in
case of invasion, mob, riot, public excitement, union strikes, picketing, or
other commotion.

17.
Tenant shall close and lock the doors of its Premises, shut off all water
faucets or other water apparatus and turn off all lights and other equipment,
which is not required to be continuously run. Tenant shall be responsible for
any damage or injuries sustained by other tenants or occupants of the Building
or Landlord for noncompliance with this Rule.

18.
The toilet rooms, toilets, urinals, showers, wash bowls, water fountains and
other apparatus shall not be used for any purpose other than that for which they
were constructed, and no foreign substance of any kind whatsoever shall be
placed therein. The expense of any breakage, stoppage or damage resulting from
any violation of this rule shall be borne by the tenant who, or whose employees
or invitees, shall have caused it.

19.
Tenant shall not install any radio or television antenna, loudspeaker, ceiling
paging speakers, or other device on the roof, ceiling, or interior/exterior
walls of the Building. Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.



3



--------------------------------------------------------------------------------





20.
Tenant shall not install any wireless telephone or network equipment that shall
interfere with Building systems or Landlord and other Tenant equipment systems.

21.
Tenant shall not cut or bore holes for wires in the partitions, woodwork,
ceiling, or gypsum wall of the Premises without prior consent of Landlord.
Tenant shall not affix any floor covering to the floor of the Premises in any
manner except as approved by Landlord. Tenant shall repair, or be responsible
for the cost of repair of any damage resulting from noncompliance with this
Rule.

22.
Tenant shall not install, maintain or operate upon the Premises any vending
machine without the prior written consent of Landlord.

23.
Canvassing, soliciting and distributing handbills or any other written material
and or peddling in the Building are prohibited, and each tenant shall cooperate
to prevent these activities.

24.
Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building,

25.
Tenant shall store all its trash and garbage within its Premises. Tenant shall
not place in any trash box or receptacle any material which cannot be disposed
of in the ordinary and customary manner of trash and garbage disposal within the
Building. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord.

26.
Use by Tenant for brewing coffee, tea, hot chocolate and similar beverages and
microwaving food shall be permitted, provided that the equipment is approved by
Underwriter’s Laboratory for commercial use and is in accordance with Applicable
Law.

27.
Tenant shall not use the name of the Building in connection with or in promoting
or advertising the business of Tenant, except as Tenant’s address, without the
prior written consent of Landlord.

28.
Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency. Tenant shall
be responsible for reimbursement to Landlord, any increased insurance premiums
attributable to Tenant’s use of the Premises, Building or Property.

29.
Tenant assumes any and all responsibility for protecting its Premises from theft
and robbery, which responsibility includes keeping doors locked and other means
of entry to the Premises closed.



4



--------------------------------------------------------------------------------





30.
Tenant shall not use the Premises, or suffer or permit anything to be done on,
in or about the Premises, which may result in an increase to Landlord in the
cost of insurance maintained by Landlord on the Project.

31.
Tenant’s requests for assistance will be attended to only upon appropriate
application to Landlord. Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions or approval from
Landlord.

32.
Tenant shall comply with all parking monitoring controls or devices from time to
time installed or otherwise implemented by Landlord. Tenant shall not park its
vehicles in any parking areas designated by Landlord as areas for parking by
visitors to the Building or other reserved parking spaces. Tenant shall not
leave vehicles in the Building parking areas overnight without the prior written
consent of Landlord’s manager for the Property, nor park any vehicles in the
Building parking areas other than automobiles, motorcycles, motor driven or
non‑motor driven bicycles or four‑wheeled trucks. Tenant, its agents, employees
and invitees shall not park more than one (1) vehicle in more than one (1)
parking space.

33.
The scheduling and manner of all Tenant move‑ins and move‑outs shall be subject
to the discretion and approval of Landlord. Landlord shall have the right to
approve or disapprove the movers or moving company employed by Tenant, and
Tenant shall cause the movers to use only the entry doors and elevators
designated by Landlord. Tenant’s movers MUST utilize appropriate corner
protectors, elevator pads, elevator corner guards, and floor protection such as
masonite for ALL floors in the path of move. If Tenant’s movers damage the
elevator or any other part of the Property, Tenant shall pay to Landlord the
amounts required to repair the damage. Tenant shall maintain effective Access
Control at all access points to and from the Building to ensure that moving
personnel or other non‑invitees entering and leaving the Building do not commit
theft.

34.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no waiver by Landlord shall be
construed as a waiver of the Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing the Rules and
Regulations against any or all of the tenants of the Building.

35.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of any lease of premises in the Building.

36.
Landlord reserves the right to make other reasonable Rules and Regulations as,
in its judgment, may from time to time be needed for safety and Access Control,
for care and



5



--------------------------------------------------------------------------------





cleanliness of the Building and for the preservation of good order therein.
Tenant agrees to abide by all Rules and Regulations hereinabove stated and any
additional rules and regulations which are adopted.
37.
Tenant shall be responsible for the observance of all of the foregoing rules by
Tenant’s employees, agents, clients, customers, invitees and guests.



6



--------------------------------------------------------------------------------






EXHIBIT F
BUILDING SERVICES
ADDITIONAL SERVICES:
At the request of Tenant, Landlord may provide additional services such as, but
not limited to, shipping/receiving, mail, moving and miscellaneous facilities
services.
These services will be provided at a mutually agreed upon price and may be
canceled by either party with thirty (30) days’ written notice.
CAFETERIA:
Tenant may use Landlord’s cafeteria with the following understandings:
Tenant employees will use a predetermined route to access the Landlord’s
cafeteria. This route will be agreed upon mutually by Tenant and Landlord.
Catering is available through Landlord’s cafeteria at the published prices at
the time of service.
In the event Tenant requires additional services and/or different methods of
billing, it will be reviewed and mutually agreed upon by Tenant and Landlord
prior to implementation.
KITCHENS/COFFEE STATIONS:
Tenant will be charged $10.00 per employee, consultant, or contractor per month
for use of kitchenettes, coffee and first aid stations located adjacent to their
space.
CONFERENCE ROOMS:
Tenant will have the option to use Landlord’s Silicon Valley (#1146), conference
room. Usage is based upon a first come first serve basis at no additional charge
to Tenant. Reservations will not be accepted more than seven (7) days in advance
of the date requested and will not be accepted for periods of more than eight
(8) consecutive hours without prior approval of Landlord.
COPY CENTER:
Tenant will have the option to use the Landlord Copy Center and withdraw
supplies at Landlord’s published prices at the time of service.
ELECTRIC VEHICLE CHARGING STATION:





--------------------------------------------------------------------------------





An on‑site EV charging station is available for Tenant employees’ use once (i)
the Landlord’s “Use of Electrical Vehicle Charging Stations on Company Property”
Waiver form has been signed and (ii) the Tenant employee establishes a
ChargePoint account with Landlord’s connection code information. Charges are
based on kWh used and billed directly to Tenant employee through their
ChargePoint account, Tenant is responsible for all such charges if not timely
paid by any such Tenant employee.
OFFICE NAME TAGS:
Office nametags, if required, will be the responsibility and at the expense of
Tenant.
ACCESS CONTROL:
Access Control Badges: Landlord will issue one (1) access control badge to each
employee. If any badges issued to Tenant are not returned, Tenant will be
charged $20.00 per badge for each badge that is not returned.
Locks: The locks on corridor doors in the leased space occupied by Tenant will
be re‑keyed initially by Landlord at no charge. One key for each door will be
provided to Tenant at no charge. Thereafter, all re‑keying of locks, making of
keys, and any additional locksets required and not already in existence will be
invoiced monthly to Tenant at Landlord’s published price in effect at the time
of service. All locksets must be keyed to Landlord master key system and Tenant
shall not change, alter, or modify any key or locksets at any time without
Landlord’s prior approval.
ANNUAL REVIEW OF PRICING:
The pricing, charges and/or mark‑up applied to services provided to Tenant by
Landlord will be reviewed annually to determine if Landlord’s costs of providing
the aforementioned services have increased. In the event said costs have
increased, the percent of increase will be passed along to Tenant.




2

